    Case 3:20-cv-00275 Document 1 Filed 04/20/20 Page 1 of 63 PageID #: 1


                          UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              HUNTINGTON DIVISION

Living Lands, LLC,                                            )
a West Virginia Limited Liability Company                     )
1000 5th Avenue, Suite 100                                    )
                                                              )             3:20-cv-00275
                                                                  Case No. ____________________
Huntington, WV 25701
                                                              )
               and                                            )
D. C. Chapman Ventures, Inc.                                  )
a West Virginia Business Corporation                          )   COMPLAINT
                                                              )
                                  - Plaintiffs                )   COMPLAINT FOR:
                                                              )
              v.                                                  (1) RECOVERY OF RESPONSE
                                                              )
                                                                  COSTS AND DECLARATORY
                                                              )
Jack Cline,                                                       RELIEF PURSUANT TO
                                                              )
an Individual West Virginia Resident                              CERCLA §§ 107(a) AND 113(g);
                                                              )
                                                              )   (2) JUDICIAL ABATEMENT OF
Robert Lee Cline,                                             )   CONDITIONS THAT MAY
an Individual West Virginia Resident                          )   PRESENT AN IMMINENT AND
                                                              )   SUBSTATIAL
Brady Cline Coal Co.,                                         )   ENDANGERMENT TO HEALTH
a dissolved West Virginia Business                            )   OR THE ENVIRONMENT
Corporation, solely to the extent of its                      )   ARISING FROM THE PAST
undistributed assets, specifically including                  )   HANDLING OR DISPOSAL OF
the remaining limits of its available liability               )   A SOLID WASTE OR
coverage under liability insurance policies                   )   HAZADOUS WASTE
covering it and its officers and directors by                 )   PURSUANT TO RCRA §
Fidelity & Casualty Insurance Company                         )   7002(a)(1)(B);
c/o The Continental Insurance Company                         )
(successor in interest to Fidelity & Casualty                 )   (3) JUDICIAL ABATEMENT OF
Insurance Company)                                            )   A PER SE PUBLIC NUISANCE
                                                              )   DECLARED BY THE GENERAL
B. & S. Contracting, Inc.                                     )   LAW OF WEST VIRGINIA;
a dissolved West Virginia Business                            )
Corporation, solely to the extent of its                          (4) JUDICIAL ABATEMENT OF
                                                              )   CONTINUING PUBLIC
undistributed assets, specifically including                  )
the remaining limits of its available liability                   NUISANCE PURSUANT TO THE
                                                              )   COMMON LAW OF WEST
coverage under liability insurance policies                   )
covering it and its officers and directors by                     VIRGINIA; AND
                                                              )
Boston Old Colony Insurance Company                           )   (5) RESITUTION FOR UNJUST
c/o The Continental Insurance Company                         )   ENRICHMENT
(successor in interest to Boston Old Colony                   )
Insurance Company)                                            )
                               - Defendants                   )
                        LIVING LANDS, LLC, et al. v. JACK CLINE, et al., (S.D WV)
                                                  Complaint
                                           Page 1 of 63 pages
    Case 3:20-cv-00275 Document 1 Filed 04/20/20 Page 2 of 63 PageID #: 2




   Plaintiffs, Living Lands, LLC (“Living Lands” or “L4C”) and D.C. Chapman Ventures, Inc.,

by and through its undersigned counsel, makes the following allegations upon knowledge as to

themselves and upon information and belief as to all other matters:


                                    I. NATURE OF THIS CASE:

   1. Beginning at least in the 1960’s and continuing into the mid-1990’s, the real property,

purchased in 1999 and now owned in fee simple by Plaintiff D. C. Chapman Ventures, Inc. located

within the Right Fork Spruce Run Watershed in Nicholas County, WV (hereinafter: “Subject

Watershed”), which real property is more particularly described as "the Spruce Run Coal

Company Land" in Deed Book 128, Page 377, Hamilton District, in the Office of the County Clerk

of Nicholas County, WV; and below the 2180 foot elevation contour interval described by the

United States Geological Survey Widen Quadrangle 7.5 Minute Series topographic map, in

Nicholas County, West Virginia” (hereinafter:          “Subject Property”), has been the site of

underground coal mining and related mining operations on the surface of that land.

   2. Through their acts, omissions, violations of federal and state environmental and public

health protection laws, and breaches of common law duties owed to Plaintiffs and the public at

large, Defendants Jack Cline, Robert Lee Cline, Brady Cline Coal Co. and B. & S. Contracting

(collectively “Defendants”) have, by their coal mining and mining waste disposal operations on

the Subject Property caused the release of toxic, noxious, harmful and hazardous contaminants

into the subsurface soils, groundwater and surface waters of the Subject Watershed, which toxic

contaminants have become present and threaten to become further present at, on, under, and

emanating from the Subject Property and throughout the Subject Watershed downgradient of

the Subject Property.

   3. Plaintiffs (as more particularly described with respect to each Cause of Action asserted

                        LIVING LANDS, LLC, et al. v. JACK CLINE, et al., (S.D WV)
                                               Complaint
                                           Page 2 of 63 pages
    Case 3:20-cv-00275 Document 1 Filed 04/20/20 Page 3 of 63 PageID #: 3




herein) bring this civil action to: (a) recover pursuant to Section 107(a) of the Comprehensive

Environmental Response, Compensation, and Liability Act of 1980, as amended (“CERCLA” or

“federal Superfund Act”), 42 U.S.C. § 9607(a), costs of responding (i.e., “response costs”) to

releases and threatened releases of hazardous substances into the environment at and emanating

from the Subject Property and within the Subject Watershed incurred and to be incurred

consistent with the National Oil & Hazardous Substances Pollution Contingency Plan, 40 C.F.R.,

Part 300 (hereinafter: “National Contingency Plan” or “NCP”)1; (b) obtain judicial abatement

of conditions at and emanating from the Subject Property that may present an imminent and

substantial endangerment to health or the environment within the Subject Watershed arising from

the past handling, storage or disposal of a solid waste or hazardous waste pursuant to

RCRA § 7002(a)(1)(b), 42 U.S.C. § 6972(a)(1)(b), in a manner consistent with the requirements

of the National Contingency Plan; (c) to secure judicial abatement of an on-going Per Se Public

Nuisance and a public nuisance under the common law of West Virginia; all such judicial

abatement binding and compelling Defendants, jointly and severally, timely and competently to

undertake all actions necessary to address and abate the continuing public nuisance conditions and

imminent and substantial endangerments to the public health, safety, welfare and the environment

caused and contributed to by the past acts and omissions of Defendants committed in the course

of their respective coal mining operations at, on, under and in the vicinity of the Subject Property

in a manner consistent with the requirements of the NCP; (d) recover restitution under the law of

Unjust Enrichment, for the benefits received by each Defendant resulting from Plaintiff’s


1
  The NCP, which was originally promulgated in 1968 and greatly expanded in 1972 by the Administrator
of the U.S. Environmental Protection Agency pursuant to the Spill Response provisions of Section 311 of
the federal Clean Water Act, 33 U.S.C. § 1321, was in 1980, pursuant to the Congressional mandate in
CERCLA § 105(a), 42 U.S.C. § 9605(a), re-promulgated to address the Responses (i.e., the precise scope
and nature of necessary and proper investigation and clean-up actions) appropriate to releases and
threatened releases of hazardous substances that are the central focus of CERCLA.
                       LIVING LANDS, LLC, et al. v. JACK CLINE, et al., (S.D WV)
                                              Complaint
                                          Page 3 of 63 pages
    Case 3:20-cv-00275 Document 1 Filed 04/20/20 Page 4 of 63 PageID #: 4




incurrence of costs of responding to the harms to, loss of value of, and loss of water at the Subject

Property that was caused by the acts and omissions of, and is the legal responsibility of, each of

the Defendants; (e) recover Plaintiff L4C’s reasonable litigation costs, non-exclusively including

its attorney fees and costs, expert witness fees and costs, and litigation costs incurred in obtaining

such relief pursuant to RCRA § 7002(e), 42 U.S.C. § 6972(e); (f) recover appropriate prejudgment

interest pursuant to CERCLA § 107(a), 42 U.S.C. § 9607(a) and West Virginia law; and (g) for

such other relief as this Court may deem necessary and proper.



                              II. JURISDICTION AND VENUE:

   4. This Court has exclusive, original jurisdiction over the subject matter of the Count One

herein [i.e., Plaintiff L4C’s claims under CERCLA §§ 107(a) and 113(g), 42 U.S.C. §§ 9607(a)

and 9613(g)] pursuant to CERCLA § 113(b), 42 U.S.C. § 9613(b), without regard to the amount

in controversy or the citizenship of the parties. This Court also has jurisdiction over the subject

matter of the Count One herein pursuant to 28 U.S.C. § 1331.

   5. This Court has original jurisdiction over the subject matter of Count Two herein [i.e.,

Plaintiff L4C’s claim under RCRA § 7002(a)(1)(B), 42 U.S.C. § 6972(a)(1)(B)] without regard to

the amount in controversy or the citizenship of the parties pursuant to RCRA Section 7002(a),

42 U.S.C. § 6972(a), and 28 U.S.C. § 1331.

   6. This Court has supplemental jurisdiction under 28 U.S.C. § 1367 over Plaintiffs’

remaining causes of action because those claims are so related to the causes of action asserted in

Counts One and Two herein that they form the same case and controversy under Article III of the

United States Constitution.

   7. Pursuant to CERCLA § 113(b), 42 U.S.C. § 9613(b), and RCRA § 7002(a),


                       LIVING LANDS, LLC, et al. v. JACK CLINE, et al., (S.D WV)
                                              Complaint
                                          Page 4 of 63 pages
    Case 3:20-cv-00275 Document 1 Filed 04/20/20 Page 5 of 63 PageID #: 5




42 U.S.C. § 6972(a), venue lies in this Judicial District, since a substantial part of the acts,

omissions, and events which are described herein and the imminent and substantial endangerments

to health and the environment asserted herein have occurred and are occurring within this federal

judicial district, and those acts, omissions, events and endangerments which give rise to claims of

Plaintiff L4C, including the releases of hazardous substances and the discharges of solid waste,

hazardous wastes and pollutants and contaminants into the environment within the Subject

Watershed, have occurred and are occurring in this federal judicial district, causing harmful

impacts and endangerments within this federal judicial district.


                                       III. DEFINITIONS:

   8.    As used in this Complaint, the following terms are intended to, and shall, have the

following meanings:

        a.     Consistent with it usage within the definition of the term “Disposal” in
   CERCLA § 101(29), 42 U.S.C. § 9601(29), and in RCRA § 1004(3), 42 U.S.C. § 6903(3), a
   part of Subchapter A of RCRA, and consistent with its definition in 40 C.F.R. § 260.10 (but
   without regard to the provisions of RCRA Subtitle C, 42 U.S.C. §§ 6921-6939f) the term
   “Discharge or “Hazardous Waste Discharge” means the accidental or intentional spilling,
   leaking, pumping, pouring, emitting, emptying, or dumping of Hazardous Waste or
   Hazardous Substance into or on any land or water;

        b. Consistent with its definition in CERCLA § 101(29), 42 U.S.C. § 9601(29), and in
   RCRA § 1004(3), 42 U.S.C. § 6903(3), the term "Disposal" means the Discharge, deposit,
   injection, dumping, spilling, leaking, or placing of any Solid Waste or Hazardous Waste into
   or on any land or water so that such Solid Waste or Hazardous Waste or any constituent
   thereof, may enter the Environment or be emitted into the air or discharged into any waters,
   including ground waters;

        c. Consistent with CERCLA § 101(8), 42 U.S.C. § 9601(8), the term “Environment”
   means: (A) the navigable waters, the waters of the contiguous zone, and the ocean waters of

                       LIVING LANDS, LLC, et al. v. JACK CLINE, et al., (S.D WV)
                                              Complaint
                                          Page 5 of 63 pages
Case 3:20-cv-00275 Document 1 Filed 04/20/20 Page 6 of 63 PageID #: 6




which the natural resources are under the exclusive management authority of the United States
under the Magnuson-Stevens Fishery Conservation and Management Act; and (B) any other
surface water, ground water, drinking water supply, land surface or subsurface strata, or
ambient air within the United States or under the jurisdiction of the United States;

   d. Consistent with its definition in CERCLA § 101(9), 42 U.S.C. § 9601(9), the term
“Facility” means:     (A) any building, structure, installation, equipment, pipe or pipeline
(including any pipe into a sewer or publicly owned treatment works), well, pit, pond, lagoon,
impoundment, ditch, landfill, storage container, motor vehicle, rolling stock, or aircraft; or (B)
any site or area where a hazardous substance has been deposited, stored, disposed of, or placed,
or otherwise come to be located; but does not include any consumer product in consumer use
or any vessel;

   e.      Consistent with its definition in CERCLA § 101(14), 42 U.S.C. § 9601(14), the
term “Hazardous Substance” means: (A) any substance designated pursuant to section
311(b)(2)(A) of the Federal Water Pollution Control Act; (B) any element, compound, mixture,
solution, or substance designated pursuant to section 102 of this Act [i.e., CERCLA]; (C) any
hazardous waste having the characteristics identified under or listed pursuant to section 3001
of the Solid Waste Disposal Act (but not including any waste the regulation of which under
the Solid Waste Disposal Act has been suspended by Act of Congress); (D) any toxic pollutant
listed under section 307(a) of the Federal Water Pollution Control Act; (E) any hazardous air
pollutant listed under section 112 of the Clean Air Act; and (F) any imminently hazardous
chemical substance or mixture with respect to which the Administrator has taken action
pursuant to section 7 of the Toxic Substances Control Act. The term does not include
petroleum, including crude oil or any fraction thereof which is not otherwise specifically listed
or designated as a hazardous substance under subparagraphs (A) through (F) of this paragraph,
and the term does not include natural gas, natural gas liquids, liquefied natural gas, or synthetic
gas usable for fuel (or mixtures of natural gas and such synthetic gas);

   f. Consistent with its definition in RCRA § 1004(5), 42 U.S.C. § 6903(5), the term
“Hazardous Waste” means a Solid Waste, or combination of Solid Wastes, which because
of its quantity, concentration, or physical, chemical, or infectious characteristics may-



                    LIVING LANDS, LLC, et al. v. JACK CLINE, et al., (S.D WV)
                                           Complaint
                                       Page 6 of 63 pages
Case 3:20-cv-00275 Document 1 Filed 04/20/20 Page 7 of 63 PageID #: 7




    (A) cause, or significantly contribute to an increase in mortality or an increase in serious
    irreversible, or incapacitating reversible, illness; or
    (B) pose a substantial present or potential hazard to human health or the environment when
    improperly treated, stored, transported, or disposed of, or otherwise managed;
[Bolding emphasis added]

    g. Consistent with its definition in CERCLA § 101(33), 42 U.S.C. § 9601(33), the term
“Pollutant or Contaminant” shall include, but not be limited to, any element, substance,
compound, or mixture, including disease-causing agents, which after release into the
environment and upon exposure, ingestion, inhalation, or assimilation into any organism, either
directly from the environment or indirectly by ingestion through food chains, will or may
reasonably be anticipated to cause death, disease, behavioral abnormalities, cancer, genetic
mutation, physiological malfunctions (including malfunctions in reproduction) or physical
deformations, in such organisms or their offspring; except that the term “pollutant or
contaminant” shall not include petroleum, including crude oil or any fraction thereof which is
not otherwise specifically listed or designated as a hazardous substance under subparagraphs
(A) through (F) of paragraph (14) [of CERCLA § 101(14)] and shall not include natural gas,
liquefied natural gas, or synthetic gas of pipeline quality (or mixtures of natural gas and such
synthetic gas);

    h. Consistent with relevant provisions of its definition in CERCLA § 101(22),
42 U.S.C. § 9601(22), the term “Release” means any spilling, leaking, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping, or disposing into the
environment (including the abandonment or discarding of barrels, containers, and other closed
receptacles containing any hazardous substance or pollutant or contaminant), but excludes:
(A) any release which results in exposure to persons solely within a workplace, with respect to
a claim which such persons may assert against the employer of such persons; and (B) emissions
from the engine exhaust of a motor vehicle, rolling stock, aircraft, vessel, or pipeline pumping
station engine . . . .;

    i. Consistent with its definition in CERCLA § 101(25), 42 U.S.C. § 9601(25), the terms
“Respond” or “Response” means [mean] remove, removal, remedy, and remedial action, as
those terms are defined in CERCLA § 101, 42 U.S.C. § 9601;

                      LIVING LANDS, LLC, et al. v. JACK CLINE, et al., (S.D WV)
                                             Complaint
                                         Page 7 of 63 pages
    Case 3:20-cv-00275 Document 1 Filed 04/20/20 Page 8 of 63 PageID #: 8




       j. Consistent with it definition in RCRA § 1004(26A), 42 U.S.C. § 6903(26A), the term
   "Sludge" means any solid, semisolid or liquid waste generated from a municipal, commercial,
   or industrial wastewater treatment plant, water supply treatment plant, or air pollution control
   facility or any other such waste having similar characteristics and effects;

       k. Consistent with RCRA § 1004(27), 42 U.S.C. § 6903(27), the term "Solid Waste"
   means any garbage, refuse, Sludge from a waste treatment plant, water supply treatment plant,
   or air pollution control facility and other discarded material, including solid, liquid, semisolid,
   or contained gaseous material resulting from industrial, commercial, mining, and agricultural
   operations, and from community activities, but does not include solid or dissolved material in
   domestic sewage, or solid or dissolved materials in irrigation return flows or industrial
   discharges which are point sources subject to permits under section 402 of the Federal Water
   Pollution Control Act, as amended, or source, special nuclear, or byproduct material as defined
   by the Atomic Energy Act of 1954, as amended [Bolding emphasis added];

       l. Consistent with its definition in RCRA § 1004(33), 42 U.S.C. § 6903(33), the term
   "Storage", when used in connection with Hazardous Waste, means the containment of
   Hazardous Waste, either on a temporary basis or for a period of years, in such a manner as
   not to constitute Disposal of such Hazardous Waste.


    IV. THE PARTIES & THEIR RELATIONSHIPS TO THE SUBJECT PROPERTY:

   9. Plaintiff Living Lands, LLC is a West Virginia Limited Liability Corporation with its

principal place of business at 1000 5th Avenue, Suite 100, Huntington, WV 25701. It is a West

Virginia small business real estate investment, management, and redevelopment company.

Plaintiff L4C’s business model emphasizes real estate investments that involve the re-purposing

or redevelopment of environmentally impaired real property as a part of a profit-producing,

coordinated portfolio of environmentally responsible and sustainable future uses of formally

environmentally impaired real property assets.




                      LIVING LANDS, LLC, et al. v. JACK CLINE, et al., (S.D WV)
                                             Complaint
                                         Page 8 of 63 pages
    Case 3:20-cv-00275 Document 1 Filed 04/20/20 Page 9 of 63 PageID #: 9




   10. Plaintiff D. C. Chapman Ventures, Inc. is a West Virginia Business Corporation with its

principal place of business in Nicholas County, West Virginia, within this federal judicial district.

In two (2) separate purchases of real property begun in 1998 and completed in 1999

Plaintiff D. C. Chapman Ventures, Inc. acquired fee simple title to real property within the Subject

Watershed that includes all of the Subject Property. As of the date of filing of this Complaint,

Plaintiff D. C. Chapman Ventures, Inc continues to hold fee simple title to that real property.

   11. Plaintiff D. C. Chapman Ventures, Inc. has never conducted or allowed any mining

operations on the Subject Property or within the Subject Watershed, and has never benefited or

achieved any operational cost-savings in any way from the mining operations and waste

management decisions of the coal mining businesses and their operators that conducted mining

operations in the past on the Subject Property or within the Subject Watershed.

   12. In the course of implementing it business plan, on January 14, 2019 Plaintiff L4C

purchased from Plaintiff D.C. Chapman Ventures, Inc. and currently holds an option to purchase

fee simple title to the Subject Property. A true and correct copy of the Agreement for Option to

Purchase Real Estate between Living Lands, LLC and D.C. Chapman Ventures, Inc. is attached

hereto as Exhibit 1 and incorporated herein by this reference.

   13. Pursuant to the terms of its Option Agreement with D.C. Chapman Ventures, Inc., Living

Lands, LLC was afforded a forty-five (45) day period to complete its investigation of the Subject

Property, specifically including the environmental conditions at and emanating from the Subject

Property and to make its final determination regarding feasibility of the contemplated re-

purposing or re-development of the Subject Property. The Option Agreement allowed Living

Lands, LLC to withdraw from the Option Agreement any time before the expiration of the stated,

45-day period. If Living Lands, LLC elected, as it did, not to exercise its right to withdraw from


                       LIVING LANDS, LLC, et al. v. JACK CLINE, et al., (S.D WV)
                                              Complaint
                                          Page 9 of 63 pages
  Case 3:20-cv-00275 Document 1 Filed 04/20/20 Page 10 of 63 PageID #: 10




the Option Agreement, the Option Agreement includes: (a) a commitment by Living Lands, LLC

timely to commence and diligently to pursue appropriate legal actions to compel responsible

persons or entities timely and competently to investigate and abate the adverse environmental

conditions on or affecting the Subject Property; and (b) a provision that the Option Agreement

thereafter becomes irrevocable by the Optionor (i.e., D.C. Chapman Ventures, Inc.) and remains

irrevocable until ninety (90) days after the entry of a final, non-appealable Order by a court of

competent jurisdiction fully and finally resolving all claims brought by L4C as Optionee seeking

the full investigation and abatement of adverse environmental conditions at, emanating from, or

adversely affecting the Subject Property or its present and future uses against parties responsible

or potentially responsible for such conditions.

   14. According to it terms, the Option Agreement, which became irrevocable in early

March 2019, provides express authority for Plaintiff L4C, acting in the name of the D.C.

Chapman Ventures, Inc., to “investigate, assess, assert and prosecute, settle, assign, or otherwise

resolve any legal or equitable claims, chooses in action or rights of action that the Optionor (i.e.,

D.C. Chapman Ventures, Inc.) has or may have that relate, directly or indirectly, to injuries or

damages arising, directly or indirectly out of: (i) any condition of private nuisance or public

nuisance, or any adverse environmental conditions at, emanating from, or adversely impacting in

any way the present or future beneficial uses of the Subject Property, or (ii) any condition at or

affecting the Subject Property that may present an endangerment to the public health, safety,

welfare or the environment”.

   15. Defendant Jack Cline, the former Chief Executive Officer (“CEO”) of Brady Cline Coal

Co., a dissolved West Virginia corporation, and a former operator of its coal mining facilities on

the Subject Property and within the Subject Watershed, is a resident of Glade Springs, West


                       LIVING LANDS, LLC, et al. v. JACK CLINE, et al., (S.D WV)
                                              Complaint
                                         Page 10 of 63 pages
  Case 3:20-cv-00275 Document 1 Filed 04/20/20 Page 11 of 63 PageID #: 11




Virginia. As the CEO of Brady Cline Coal Co., Defendant Jack Cline was at all times relevant

hereto directly and personally involved in and responsible for the operations of Brady Cline Coal

Co., including its handling of mining waste and Acid Mine Drainage Discharges at and from the

Subject Property, and he had and exercised the ultimate authority and responsibility within Brady

Cline Coal Co. to direct and control all of its coal mining activities within the Subject Watershed,

specifically including the company’s mandated procedures to afford adequate protection of the

public health, safety, welfare and the environment in the conduct of its mining operations, and to

assure that the necessary financial and personnel resources are properly allocated, utilized and

directed to secure timely, complete compliance with federal and state environmental and public

health protection laws and regulations. In addition, at all times relevant hereto, Defendant Jack

Cline, as a Responsible Corporate Officer of Brady Cline Coal Co., had the authority and

responsibility to oversee and direct the activities of the Chief Operations Officer of Brady Cline

Coal Co. and his or her subordinates who were line officers of the company responsible for proper

and lawful implementation of the design and operational implementation of the required

environmental and public health protection measures required by applicable federal and state law.

   16. Defendant Robert Lee Cline, the former Chief Operations Officer (“COO”) of Brady Cline

Coal Co., a dissolved West Virginia corporation, and the former Chief Executive Officer of B &

S Contracting, Inc., a dissolved West Virginia corporation, is a former operator of the mining

facilities on the Subject Property and within the Subject Watershed of both of those companies

and is a resident of Summersville, West Virginia. As the COO of Brady Cline Coal Co., Defendant

Robert Lee Cline was at all times relevant hereto directly and personally involved in the operations

of Brady Cline Coal Co., including its handling of mining waste and Acid Mine Drainage

discharges at and from the Subject Property. Further, as the COO he had and exercised at all


                       LIVING LANDS, LLC, et al. v. JACK CLINE, et al., (S.D WV)
                                              Complaint
                                         Page 11 of 63 pages
  Case 3:20-cv-00275 Document 1 Filed 04/20/20 Page 12 of 63 PageID #: 12




times relevant hereto the front-line principal authority and responsibility within Brady Cline Coal

Co. to direct and control all of its design and operational activities required to effect the company’s

mandated protection of the public health, safety, welfare and the environment in the conduct of its

mining operations, and to assure that the necessary financial and personnel resources are properly

requested, utilized and directed to secure timely and complete compliance with federal and state

environmental and public health protection laws and regulations. In addition, at all times relevant

hereto Defendant Robert Lee Cline, as a Responsible Corporate Officer of Brady Cline Coal Co.,

had the authority and responsibility to oversee and direct the activities of the line supervisors and

other company personnel who had direct responsibility for proper and lawful implementation by

Brady Cline Coal Co. of the design and operational standards of the environmental and public

health protection measures required of it by applicable law.

    17. Defendant Brady Cline Coal Co. is a West Virginia Business Corporation that was

dissolved by Court Order in 1994. Prior to its dissolution, it conducted extensive coal mining

operations on the Subject Property and within the Subject Watershed, and is named as a

defendant herein solely to the extent of its undistributed assets, non-exclusively including the

remaining limits of its available liability coverage under liability insurance policies issued to it and

its officers and directors by Fidelity & Casualty Insurance Company, c/o The Continental

Insurance Company (successor in interest to Fidelity & Casualty Insurance Company).

    18. Defendant B. & S. Contracting, Inc. is a West Virginia Business Corporation whose

authority to conduct business within the State of West Virginia was revoked by the West Virginia

Secretary of State in 1996. Prior to the revocation of its authority to conduct business in West

Virginia, it conducted coal mining operations that adversely impacted environmental conditions

on the Subject Property and within the Subject Watershed, and is named as a defendant herein


                        LIVING LANDS, LLC, et al. v. JACK CLINE, et al., (S.D WV)
                                               Complaint
                                          Page 12 of 63 pages
  Case 3:20-cv-00275 Document 1 Filed 04/20/20 Page 13 of 63 PageID #: 13




solely to the extent of its undistributed assets, non-exclusively including the remaining limits of

its available liability coverage under liability insurance policies issued to it and its officers and

directors by Boston Old Colony Insurance Company, c/o The Continental Insurance Company

(successor in interest to Boston Old Colony Insurance Company).


                      IV. ALLEGATIONS COMMON TO ALL COUNTS:

   a. THE SURFACE WATERS AND GROUNDWATERS WITHIN THE RIGHT FORK
      SPRUCE RUN WATERSHED IN NICHOLAS COUNTY, WV ARE “WATERS OF
      THE STATE” HELD IN TRUST BY THE STATE OF WEST VIRGINIA FOR THE
      BENEFICIAL USE OF PRESENT AND FUTURE GENERATIONS OF THE
      PUBLIC:

   19. W. Va. Code § 22-11-3 defines the terms “Water Resources,” “Water” and “Waters” of

West Virginia for the purposes of the West Virginia Water Pollution Control Act, W. Va. Code,

Chapter 22, Article 11 as:

          [A]ny and all water on or beneath the surface of the ground, whether percolating,
          standing, diffused or flowing, wholly or partially within this state, or bordering this state
          and within its jurisdiction, and includes, without limiting the generality of the foregoing,
          natural or artificial lakes, rivers, streams, creeks, branches, brooks, ponds (except farm
          ponds, industrial settling basins and ponds and water treatment facilities), impounding
          reservoirs, springs, wells, watercourses and wetlands

Consequently, the surface waters and groundwaters within the Right Fork Spruce Run Watershed

in Nicholas County, WV are “Waters of West Virginia.”

   20. With respect to its Waters, the State of West Virginia has clearly stated its public policy

to protect the beneficial uses of those Waters for present and future generations of the public:




                       LIVING LANDS, LLC, et al. v. JACK CLINE, et al., (S.D WV)
                                              Complaint
                                         Page 13 of 63 pages
  Case 3:20-cv-00275 Document 1 Filed 04/20/20 Page 14 of 63 PageID #: 14




          (a) It is declared to be the public policy of the State of West Virginia to maintain
              reasonable standards of purity and quality of the water of the State consistent with
              (1) public health and public enjoyment thereof; (2) the propagation and protection
              of animal, bird, fish, aquatic and plant life; and (3) the expansion of employment
              opportunities, maintenance and expansion of agriculture and the provision of a
              permanent foundation for healthy industrial development.

          (b) It is also the public policy of the State of West Virginia that the water resources of
              this State with respect to the quantity thereof be available for reasonable use by all
              of the citizens of this State.

WV Water Pollution Control Act, W. Va. Code § 22-11-2 [Bolding emphasis added]. Further,

West Virginia law provides:

          The West Virginia Legislature further finds that it is the public policy of the State that
          the water resources of the State be available for the benefit of the citizens of West
          Virginia, consistent with and preserving all other existing rights and remedies
          recognized in common law or by statute, while also preserving the resources within
          its sovereign powers for the common good.

West Virginia Water Resources Protection and Management Act, W. Va. Code § 22-26-1(b)(2)

[Bolding emphasis added].

   21. West Virginia has been equally clear in declaring its public policy to protect the beneficial

uses of its groundwaters for present and future generations of the public:

          [T]he Legislature establishes that it is the public policy of the State of West Virginia
          to maintain and protect the State’s groundwater so as to support the present and
          future beneficial uses and further to maintain and protect groundwater at existing
          quality where the existing quality is better than that required to maintain and
          protect the present and future beneficial uses. Such existing quality shall be
          maintained and protected unless it is established that (1) the measures necessary to
          preserve existing quality are not technically feasible or economically practical and (2) a
          change in groundwater quality is justified based upon economic or societal objectives.
          Such a change shall maintain and protect groundwater quality so as to support the
          present and future beneficial uses of such groundwater.

West Virginia Groundwater Protection Act, W. Va. Code § 22-12-2 (b) [Bolding emphasis added].




                       LIVING LANDS, LLC, et al. v. JACK CLINE, et al., (S.D WV)
                                              Complaint
                                         Page 14 of 63 pages
  Case 3:20-cv-00275 Document 1 Filed 04/20/20 Page 15 of 63 PageID #: 15




       b. THE QUALITY, SUSTAINABLE FUNCTIONING AND HEALTHFULNESS
          OF THE ENVIRONMENT ON, IN AND UNDER THE SUBJECT PROPERTY
          AND WITHIN THE SUBJECT WATERSHED HAS BEEN AND CONTINUES
          TO BE SUBSTANTIALLY AND ADVERSELY IMPACTED BY EACH OF THE
          DEFENDANTS’ PAST MINING OPERATIONS ON THE SUBJECT
          PROPERTY AND WITHIN THE SUBJECT WATERSHED, NON-
          EXCLUSIVELY INCLUDING: (1) UNDERGROUND COAL MINING
          UNDERTAKEN WITHOUT APPROPRIATE MEASURES TO MITIGATE
          THE ENDANGERMENTS TO HEALTH AND THE ENVIRONMENT FROM
          RESULTING VOIDS, UNSEALED OPEN AND ABANDONED TUNNELS,
          SHAFTS AND ENTRYWAYS AND SUBSIDENCE; (2) THE HANDLING AND
          DISPOSAL OF RESULTING MINING WASTES; AND (3) ACID MINE
          DRAINAGE THAT HAS RESULTED AND CONTINUES TO RESULT FROM
          SUCH MINING OPERATIONS.

   22. The Right Fork Spruce Run watershed lies entirely within Nicholas County, West

Virginia, within this federal judicial district, and its drainage area encompasses approximately 200

acres. The Right Fork Spruce Run is a tributary of Spruce Run, of Brushy Fork, of Muddlety

Creek, of Gauley River.

   23. The Right Fork Spruce Run is “navigable waters” as that term is used in Section 502 of

the Federal Water Pollution Control Act (commonly known as the federal “Clean Water Act”),

33 U.S.C. § 1362, because it is “waters of the United States” as that term is defined in

40 C.F.R. § 122.2.     It is also waters of West Virginia as that term is defined in

W. Va. Code § 22-11-3.

   24. Beginning in at least the 1960’s and continuing into at least the 1990’s, underground coal

mining operations with associated surface operations on or below the Subject Property and

beyond the boundaries of the Subject Property were conducted within the Subject Watershed.

Each of the Defendants, together with the Spruce Run Coal Company and the Rifson Coal Co. that

mined the Subject Property prior to the Defendants, conducted such coal mining activities at the

Subject Property and within the Subject Watershed at various times during that period.

   25. The three (3) following maps, created by the West Virginia Geologic and Economic

                       LIVING LANDS, LLC, et al. v. JACK CLINE, et al., (S.D WV)
                                              Complaint
                                         Page 15 of 63 pages
  Case 3:20-cv-00275 Document 1 Filed 04/20/20 Page 16 of 63 PageID #: 16




Survey with labeling added by Plaintiff L4C, present a true and accurate portrayal of the

geographic relationship of the mining operations Defendant Brady Cline Coal Co. and of the

Rifson Coal Co. within the Subject Watershed with relations to the other principal geographic

features of that watershed:




                       LIVING LANDS, LLC, et al. v. JACK CLINE, et al., (S.D WV)
                                              Complaint
                                         Page 16 of 63 pages
  Case 3:20-cv-00275 Document 1 Filed 04/20/20 Page 17 of 63 PageID #: 17




   26. Each of the Defendants operated underground mines in the Stockton coal seam on the east

side of the Right Fork Spruce Run. Defendants ceased operations and failed or refused to comply


                      LIVING LANDS, LLC, et al. v. JACK CLINE, et al., (S.D WV)
                                             Complaint
                                        Page 17 of 63 pages
  Case 3:20-cv-00275 Document 1 Filed 04/20/20 Page 18 of 63 PageID #: 18




with their environmental and mining permits, and forfeited their posted reclamation bonds, leaving

the State of West Virginia with the task of reclaiming the site and permanently treating

contaminated discharges to surface water from the operations.

   27. Both the subsurface mining and the related mining operations conducted on the surface of

the Subject Property by each of the Defendants disturbed the hydrogeological environment at, on

and under the Subject Property and within the Subject Watershed by changing hydraulic

conductivity, secondary porosity, vertical connectivity, and geochemistry. Each Defendant’s

mining activities and Facilities at, on and under the Subject Property caused and contributed to,

and continue to cause and contribute to, the Release and Discharge of the mining waste Pollutants

and Contaminants into the Environment which led to, and continues to lead to, the generation

and Release of AMD at and emanating from each of the Defendants’ historical, current, and

improperly abandoned and closed mining Facilities at, on and under the Subject Property. All

such Released AMD contains increased acidity, iron, manganese, aluminum, iron hydroxide,

sulfuric acid, and numerous other inorganic contaminants which seriously injure or destroy plant

and animal life.

   28. Each of the Defendants’ mining activities at, on and under the Subject Property

increased aeration within the layers in and around the mined seams on the Subject Property.

This aeration in effect jump-started and accelerated the oxidation of iron and sulfur minerals

through chemical and biological processes. While normally stable, sulfide and iron minerals are

oxidized by microorganisms at reaction rates several orders of magnitude greater than non-

biologically mediated processes. Thus, while many of the elements required for oxidation of

these minerals have been present since these layers were originally laid down, the introduction of

air and more water into the subsurface through each of the Defendants’ mining operations greatly


                       LIVING LANDS, LLC, et al. v. JACK CLINE, et al., (S.D WV)
                                              Complaint
                                         Page 18 of 63 pages
  Case 3:20-cv-00275 Document 1 Filed 04/20/20 Page 19 of 63 PageID #: 19




increased the rates at which these minerals are oxidized and are dissolved in groundwater by

stimulating biological activity that continues to this day. Additionally, each of the Defendants’

mining waste disposal practices at, on and under the Subject Property and within the Subject

Watershed similarly has increased, and continues to increase, the rates at which these mining

waste Pollutants and Contaminants are introduced into the Environment.

   29. Each of the Defendants’ mining Facilities and mining operations at, on and under the

Subject Property created or contributed to conditions that have not been adequately controlled

or mitigated at, on and under the Subject Property and within the Subject Watershed during or

after such mining operations, non-exclusively including voids, open and abandoned tunnels and

shafts, and subsidence which are in and of themselves hazardous to public welfare and safety,

and which have been and remain a significant source of AMD in the Subject Watershed.

   30. Additionally, each of the Defendants’ mining Facilities and mining operations at, on and

under the Subject Property created or contributed to fracture zones associated with heaving of

mine floors and roof falls that, in turn, cause or contribute to vertical fracturing, thereby

connecting strata vertically from below the lowest mine works to the surface and greatly

increasing secondary porosity in the mined area. From a water supply standpoint, this fracturing

dramatically changed the natural hydrogeologic system (flow of water within the environment) -

from what was once a system dominated by shallow local aquifers defined by local topography

to one in which vertical and horizontal connectivity is vastly increased. This increase in

fracturing and vertical and horizontal preferential pathways also has contributed, and continues

to contribute, to significant adverse changes in local geochemistry, increased porosity, changes

in groundwater flows and volumes, and increased contact area between solutes and solvents (i.e.,

water). Accordingly, each of the Defendants’ mining Facilities and operations at, on and under the


                       LIVING LANDS, LLC, et al. v. JACK CLINE, et al., (S.D WV)
                                              Complaint
                                         Page 19 of 63 pages
  Case 3:20-cv-00275 Document 1 Filed 04/20/20 Page 20 of 63 PageID #: 20




Subject Property has increased, and continues to increase, the connectivity of water contaminated

by each of their mining activities to the surrounding groundwater and surface water environment

within the Subject Watershed.

   31. Each of the Defendants’ mining activities in the Subject Watershed were conducted

above drainage (i.e., up-gradient of Right Fork Spruce Creek) in the Stockton coal seam; mining

of which is notorious for contaminating groundwater and surface waters with toxic pollutants if

either or both appropriate controls are not utilized throughout, during and after the coal mining

process, or mining wastes are disposed above drainage in a manner that does not afford adequate

protection of the Environment. None of the Defendants properly utilized such controls and each

Defendant Disposed of mining waste in unlined Facilities, including within the mine works, in

unlined ditches, and in an unlined surface impoundment on the Subject Property; all of which

were above drainage.

   32. The Defendants past mining of the coal seams on the Subject Property and within the

Subject Watershed without implementation of adequate AMD-mitigation measures and controls

to prevent and mitigate adverse impacts on the Environment continue to be a source of Solid

Waste, Hazardous Waste and Hazardous Substance contamination in the Subject Watershed.

It is through the mined coal seams and mining activities by each of the Defendants that mining

waste has been further exposed to air and water at and emanating from the mining Facilities, which

exposure generated AMD Solid Waste and Hazardous Waste that caused or contributed to the

disruption in the geological and hydrologic balance within the Subject Watershed. Without

adequate and effective mitigation and control measures, these disruptions in the geological and

hydrologic balance within the Environment within the Subject Watershed from the mining

activities of each of the Defendants on the Subject Property and within the Subject Watershed


                       LIVING LANDS, LLC, et al. v. JACK CLINE, et al., (S.D WV)
                                              Complaint
                                         Page 20 of 63 pages
    Case 3:20-cv-00275 Document 1 Filed 04/20/20 Page 21 of 63 PageID #: 21




have caused or contributed to, and continue to cause or contributes to, the comingling of mine

waste materials and oxidation of materials to create Acid Mine Drainage (“AMD”) and its release

into and Disposal at and within the Right Fork Spruce Run and Spruce Run Watersheds. AMD

contaminated water originates in the altered environmental conditions in the mined coal seams and

migrates through the seams and adjacent rock layers and into the groundwaters and surface waters

of the Right Fork Spruce Run Watershed. The AMD and mining waste materials Released from

these altered pathways are freed to comingle with AMD contamination Released from the mining

waste piles and unlined ditches and impoundments on the Subject Property and to further cause

and contribute to the environmental degradation of the Subject Watershed. Spruce Run is listed

on the West Virginia Clean Water Act Section 303(d) List (“WV 303d”) of “impaired waters” and

has a completed Total Maximum Daily Load plan (“TMDL”)2 established by the West Virginia

Department of Environmental Protection (“WVDEP”) and approved by USEPA.

    33. Unpermitted AMD Discharges resulting from past mining activities in the Brady Cline

Numbers 4 and 5 Mines and the Rifson Number 7 Mine Coal mining activities have caused and

continue to cause serious and substantial impairments to the healthfulness and beneficial uses of

the waters of the Right Fork Spruce Run and Spruce Run. The following graphic accurately

portrays the geographical area of the Subject Property and the locations and flow directions of

the Right Fork Spruce Run, the prevailing groundwater gradient within the Subject Watershed,

and the locations of the two unlined ditches on the Subject Property.




2
  A “TMDL” is the calculation of the maximum amount of a pollutant allowed to enter a waterbody so that
the waterbody will meet and continue to meet legally applicable water quality standards for that particular
pollutant. A TMDL determines a pollutant reduction target and allocates load reductions necessary to
achieve that target to the contributing source(s) of the pollutant.
                        LIVING LANDS, LLC, et al. v. JACK CLINE, et al., (S.D WV)
                                                Complaint
                                           Page 21 of 63 pages
  Case 3:20-cv-00275 Document 1 Filed 04/20/20 Page 22 of 63 PageID #: 22




   34. Unlined Ditch # 1 portrayed in the graphic directly preceding this Paragraph runs along

the former Haul Road on the Subject Property and Discharges into an unlined surface

impoundment placed directly in the Right Fork Spruce Run.

   35. Upon information and belief, the unlined surface impoundment into which Unlined

Ditch # 1 Discharges was originally created during Spruce Run Coal Co.’s mining operations on

the Subject Property sometime in the 1960’s. This unlined surface impoundment was used by

each of the Defendants to “treat” some of the influent AMD from each of their mining Facilities

that drained into Unlined Ditch # 1 and other ditches and conveyances to the pond prior to

Discharging some of that influent waters via a NPDES-permitted outfall directly to the Right Fork

Spruce Run. The remaining AMD, which was, at all times relevant hereto, and which remains to

date influent to Unlined Ditch # 1 and to the unlined surface impoundment to which it is connected,

was and is Discharged directly to groundwaters within the Subject Watershed.



                       LIVING LANDS, LLC, et al. v. JACK CLINE, et al., (S.D WV)
                                              Complaint
                                         Page 22 of 63 pages
  Case 3:20-cv-00275 Document 1 Filed 04/20/20 Page 23 of 63 PageID #: 23




   36. Unlined Ditch # 2 portrayed in the graphic immediately preceding Paragraph 34

discharges directly into the Right Fork Spruce Run. Throughout and after each of the Defendants’

operation of their mining Facilities on the Subject Property untreated AMD was Discharged via

Unlined Ditch # 2 directly into: (a) the surface waters of the Right Fork Spruce Run; and (b) the

groundwaters within the Subject Watershed.

   37. The two (2) photographs following this Paragraph were taken on February 17, 2020 by a

professional environmental engineer retained by Plaintiff L4C to conduct of a limited

environmental investigation of the Subject Property. Each such photograph accurately portrays

conditions in Unlined Ditch # 2 on the Subject Property. The first photograph portrays both

AMD contaminated groundwater being Discharged into Unlined Ditch # 2 and AMD within

Unlined Ditch # 2 being Discharged directly to Right Fork Spruce Run. The second photograph

portrays AMD contaminated surface water and sludge in Unlined Ditch # 2.




                      LIVING LANDS, LLC, et al. v. JACK CLINE, et al., (S.D WV)
                                             Complaint
                                        Page 23 of 63 pages
 Case 3:20-cv-00275 Document 1 Filed 04/20/20 Page 24 of 63 PageID #: 24




  38. The mined coal seams on and immediately adjacent to the Subject Property continue to

be a source of Releases of AMD contaminants into the Environment within the Subject

Watershed. The past mining activities by each of the Defendants in the mined coal seams at, on

and under the Subject Property and within the Subject Watershed conducted without

implementing appropriate and effective AMD control and mitigation measures have resulted in

voids, open and abandoned tunnels, shafts and entryways and subsidence at, on and under the

Subject Property and within the Subject Watershed resulting from each of their coal mining

operations. Moreover, the AMD resulting from these voids, open and abandoned tunnels, shafts

and entryways and subsidence at, on and under the Subject Property have degraded and continue

to degrade the Environment and have caused or contributed to a complete loss of the beneficial

uses of the waters under and immediately adjacent to the Subject Property.
                     LIVING LANDS, LLC, et al. v. JACK CLINE, et al., (S.D WV)
                                            Complaint
                                       Page 24 of 63 pages
 Case 3:20-cv-00275 Document 1 Filed 04/20/20 Page 25 of 63 PageID #: 25




  39. The past mining activities by each of the Defendants in the mined coal seams at, on and

under the Subject Property and within the Subject Watershed measures have resulted in the

generation of mining wastes at, on and under the Subject Property that each of the Defendants

Disposed of at, on and under the Subject Property and within the Subject Watershed without

implementing appropriate AMD control and mitigation measures. By these acts and omissions

of each of the Defendants, this mining waste has been and continues to be further exposed to air

and water at and within the mining Facilities at, on and under the Subject Property and within

the Subject Watershed, which exposure has caused or contributed to, and continues to cause and

contribute to, the generation of AMD at and emanating from the Subject Property and the

consequential degradation of the quality and healthfulness of the Environment at the Subject

Property and within the Subject Watershed and the past and continuing disruption in the

geochemical and hydrologic balance within the Subject Watershed.

  40. The aforementioned disruptions in the geochemical and hydrologic balance within the

Environment at the Subject Property and within the Subject Watershed resulting from the

mining activities of each of the Defendants continues to cause and contribute to the comingling

of Solid Waste and the oxidation of materials in that Solid Waste within the exposed mining

works and within the Released mining waste to create AMD and its Release and Disposal into

the Environment at the Subject Property and within the Right Fork Spruce Run and Spruce

Run Watersheds.

  41. In May 2018 groundwater seeps at and through the “closed” portals on the Subject

Property created by and used during each of Defendants’ past mining operations were sampled

by environmental consultants for Plaintiff L4C. The data generated by the laboratory analysis of

those samples indicate that the on-going Releases and Discharges of AMD from each of the


                     LIVING LANDS, LLC, et al. v. JACK CLINE, et al., (S.D WV)
                                            Complaint
                                       Page 25 of 63 pages
 Case 3:20-cv-00275 Document 1 Filed 04/20/20 Page 26 of 63 PageID #: 26




Defendants’ past mining Facilities within the Subject Watershed contains; and the groundwater

in the Right Fork Spruce Run Watershed is contaminated at least by, the following chemical

substances: arsenic, beryllium, cadmium, iron, antimony, manganese, selenium, sulfate and

aluminum.

  42. Groundwater contaminated by past and on-going AMD discharges from the Defendants’

former mining operations on the Subject Property originates in the altered environmental

conditions in the coal seams and from Releases from mining waste at and from the Subject

Property that was Disposed of within the Subject Watershed without implementation of

adequate measures to protect the Environment and migrates through the seams and adjacent rock

layers and into the groundwaters and surface waters of the Right Fork Spruce Run Watershed.

These altered pathways and Released mining waste materials are freed to comingle and to further

cause and contribute to the environmental degradation at and migrating from the mining facilities

in the groundwater and surface waters of the Subject Watershed.

  43. Much of the contaminants contained in the unpermitted discharges from the Defendants’

mining operations on the Subject Property and within the Subject Watershed enter directly into

the groundwater and there forms a commingled, single plume of mine waste Pollutants and

Contaminants within the groundwater aquifer within the Subject Watershed upgradient of the

Right Fork Spruce Run, which groundwater has direct hydraulic connection to, and which

discharges directly into, the surface water of the Right Fork Spruce Run. The contaminants in

Right Fork Spruce Run have contributed to and continue to contribute to the significant

impairments of Spruce Run and Muddlety Creek, both of which are also: (a) “navigable waters”

as that term is used in Section 502 of the Federal Water Pollution Control Act (commonly known

as the federal “Clean Water Act”), 33 U.S.C. § 1362, because each of them is a “waters of the


                     LIVING LANDS, LLC, et al. v. JACK CLINE, et al., (S.D WV)
                                            Complaint
                                       Page 26 of 63 pages
 Case 3:20-cv-00275 Document 1 Filed 04/20/20 Page 27 of 63 PageID #: 27




United States” as that term is defined in 40 C.F.R. § 122.2; (b) waters of West Virginia as that

term is defined in W. Va. Code § 22-11-3; and (c) a WV § 303d listed “impaired stream.”

  44. Some of the toxic, AMD contaminants contained in the unpermitted discharges from each

of the Defendants’ mining operations on and immediately adjacent to the Subject Property and

within the Subject Watershed are also contained in waters flowing directly from mine portals

that are simply covered with soil without the addition of any impermeable materials, which design

allows water to flow through this permeable soil material. In sum, the mine portals on the Subject

Property are somewhat sealed to entry, but hydraulically unsealed. These contaminated waters

flow from the mine portals into the nearby Right Fork Sprue Run via ditches and gullies formed

by the contaminated waters running over the surface of the land within the Subject Property.

Once in the surface waters of the Subject Watershed these contaminated waters commingle with

contaminated influent groundwaters to adversely impact the quality and beneficial uses of those

surface waters and have contributed to and continue to contribute to significant impairments of

Spruce Run and Muddlety Creek.

  45. By: (a) the known AMD from unsealed fissures in the underground mine workings on

the Subject Property wholly unaddressed by any containment, control, amelioration or

remediation efforts; (b) AMD generated by infiltration of water through mining waste Disposed

of by each of the Defendants within the mine works, on the surface of and from the unlined ditches

within the Subject Property in manner that does not afford adequate protection of the

Environment; and (c) the past impacts to groundwater and surface water associated with mining-

impacted wastewater discharges from unsealed mine portals that occurred during each of

Defendants period of operation of coal mining Facilities on the Subject Property, each of the

Defendants have caused and contributed during each of their respective periods of mining


                      LIVING LANDS, LLC, et al. v. JACK CLINE, et al., (S.D WV)
                                             Complaint
                                        Page 27 of 63 pages
 Case 3:20-cv-00275 Document 1 Filed 04/20/20 Page 28 of 63 PageID #: 28




operation at and immediately adjacent to the Subject Property to significant adverse impacts to

and imminent and substantial endangerments of the groundwater and surface waters within the

Subject Watershed. The AMD contaminants contained in those mining waste Discharges into

the groundwaters has been and are continuing to be Disposed of without a permit and without

being subject to any monitoring or control of the adverse impact of those Discharges on the

waters of the Right Fork Spruce Creek and the surrounding Environment.

  46. The past Disposal of AMD contamination into the groundwater from the unlined ditches

and the unlined surface impoundment within the Subject Property caused and contributed to by

conduct of mining operations during the course of each Defendant’s operation of coal mining

Facilities at the Subject Property has resulted in, and continues to result in, substantial adverse

effects on the Environment. These past and on-going Discharges from the unlined ditches on

the Subject Property into the groundwater system at and underlying the Subject Property are:

(a) not “industrial discharges which are point sources subject to regulation under Section 402 of

the Federal Water Pollution Control” within the meaning of that phrase as used in

RCRA § 1004(27), 42 U.S.C. § 6903(27); (b) have been since their inception and remain

unpermitted; (c) are continuing to migrate into the waters of the Right Fork Spruce Run and

through the Environment; and (d) have been and are being Discharged directly into

groundwaters that have a direct hydraulic connection to surface waters of the Right Fork Spruce

Run within the Subject Watershed.

  47. The unlined ditches and the original, unlined surface impoundment on the Subject

Property are within the Right Fork Spruce Run; therefore, the groundwater in contact with those

AMD mining waste Discharges from those unlined ditches and impoundment, and these

Discharges are also directly connected to the surface water of the Right Fork Spruce Run.


                      LIVING LANDS, LLC, et al. v. JACK CLINE, et al., (S.D WV)
                                             Complaint
                                        Page 28 of 63 pages
 Case 3:20-cv-00275 Document 1 Filed 04/20/20 Page 29 of 63 PageID #: 29




Unpermitted Discharges of AMD contaminants have occurred and are occurring at and from each

of the Defendants’ former mining Facilities at the Subject Property.

  48. The AMD that has resulted and is continuing to result from each of the Defendants’ past

mining operations at the Subject Property contains at least the following contaminants:

aluminum, arsenic, cadmium, beryllium, iron, manganese, nickel, sulfate, zinc and selenium. In

addition, these various AMD contaminants that have been and continue to be released into the

Environment from each of the Defendants’ Facilities at the Subject Property have combined

and will continue to combine within the surface soils and groundwater and in subsurface soils

within the Subject Watershed and cause or contribute to additional adverse environmental

conditions and imminent and substantial endangerments to the Environment, including soil,

groundwater, and surface waters with the Subject Watershed.

  49. By the past and ongoing effects of infiltration of water together with exposure to the air,

the mining waste that was removed from the coal seams and Discarded in unlined piles of mining

waste material on the surface of, and within the mine works on, the Subject Property during the

course of each of the Defendants’ operation of their mining Facilities on or immediately adjacent

to the Subject Property and within the Subject Watershed, whether those piles are covered with

surface soils or not, has also caused and contributed to, and is continuing to cause and contribute

to, the Release of AMD contaminants to groundwaters and surface waters within the Subject

Watershed.

  50. Prior to the conduct of coal mining within the Subject Watershed, the aquifer underlying

that watershed had provided a safe and reliable source of drinking and irrigation water to the

residents living and working within that watershed for at least the previous 150 years. In fact,

that aquifer was the sole source of potable water for the residents of that area until approximately


                      LIVING LANDS, LLC, et al. v. JACK CLINE, et al., (S.D WV)
                                             Complaint
                                        Page 29 of 63 pages
   Case 3:20-cv-00275 Document 1 Filed 04/20/20 Page 30 of 63 PageID #: 30




 2010. As a result of the extensive AMD contamination of that aquifer by the Discharges from

 Defendants’ mining operations and other mining operations within the Subject Watershed, the

 WVDEP found it necessary and proper to expend over $1.75 million dollars from the State of

 West Virginia’s very cash-strained “Abandoned Mined Lands” Program to bring a local

 municipal public drinking water supply line up into the Spruce Creek area because the aquifer in

 the Subject Watershed was no longer safe for potable or irrigation use.

    c. THE AMD CONTAMINATION RELEASED INTO THE ENVIRONMENT
       WITHIN THE SUBJECT WATERSHED DURING AND AFTER EACH OF
       THE DEFENDANTS’ OPERATION OF THEIR COAL MINING FACILITIES
       ON THE SUBJECT PROPERTY, IS A SOLID WASTE, A HAZARDOUS
       WASTE AND A HAZARDOUS SUBSTANCE:

    1.   AMD Released at and Emanating from the Subject Property is a Hazardous

Substances under CERCLA:

    51. The federal Comprehensive Environmental Response, Compensation & Liability Act of

1980, as amended ("CERCLA" or "federal Superfund Act"), 42 U.S.C. §§ 9601-9675, provides a

comprehensive mechanism and a statutory and a regulatory (i.e., the National Oil and Hazardous

Substances Pollution Contingency Plan, 40 C.F.R., Part 300) framework to direct governmental

entities and private parties responding to the Release of Hazardous Substances into the

Environment, and provides guidance, procedures, cleanup criteria, and controls for such remedial

activities.

    52. In CERCLA §102(a), 42 U.S.C. § 9602(a), Congress directed the Administrator of the

U.S. Environmental Protection Agency to designate "as hazardous substances . . . such elements,

compounds, mixtures, solutions, and substances which, when released into the environment

may present substantial danger to the public health or welfare or the environment."

42 U.S.C. § 9602(a).     The Administrator’s resulting designations are set forth in duly

                       LIVING LANDS, LLC, et al. v. JACK CLINE, et al., (S.D WV)
                                              Complaint
                                         Page 30 of 63 pages
  Case 3:20-cv-00275 Document 1 Filed 04/20/20 Page 31 of 63 PageID #: 31




promulgated “notice and comment” regulations codified at 40 C.F.R. § 302.4.

   53. Arsenic, beryllium, cadmium, antimony, manganese, and selenium are each a substance

listed in 40 C.F.R. § 302.4. Consequently, each such substance is a Hazardous Substance as the

term is defined in CERCLA § 101(14), 42 U.S.C. § 9601(14).

   54. In interpreting and applying          the provisions       of CERCLA       § 102(a)   and

40 C.F.R. § 302.4, Federal Courts have consistently held that where a mixture contains a

designated Hazardous Substance, like arsenic, beryllium, cadmium, antimony, manganese, or

selenium, then the entirety of that mixture is itself a Hazardous Substance for the purposes of

CERCLA. See, e.g., New York v. Exxon Corp., 766 F. Supp. 177, 180 (S.D.N.Y. 1991), State of

Arizona and the City of Phoenix v. Motorola, Inc., 774 F. Supp. 566 (D. AZ, 1991),

United States v. Carolawn, 1984 U.S. Dist. LEXIS 15937, 21 Env't Rep. Cases 2124, 2126

(D.S.C. 1984). Consequently, all of the untreated and partially treated AMD that has been and is

being Released into the Environment at and emanating from the Defendants’ former mining

operations within the Subject Watershed is a Hazardous Substance as that term is defined herein

and in CERCLA § 101(14), 42 U.S.C. § 9601(14).

2. AMD Released at and Emanating from the Subject Property is a Solid Waste and
   Hazardous Waste for Purposes of RCRA Subtitle G & the West Virginia Hazardous Waste
   Management Act:

   55. The mining waste that has been Disposed of on the Subject Property and the AMD that

has been and is continuing to be Released into the Environment from the unsealed fissures, and

unsealed mine portals within the Subject Watershed, all of which was caused or contributed to,

in whole or in substantial part, by each of the Defendants’ former mining operations, is a

Discarded solid or liquid, or both, material resulting from mining operations. Consequently, all

such mining waste and AMD is a Solid Waste as defined herein and in RCRA § 1004(27),

                      LIVING LANDS, LLC, et al. v. JACK CLINE, et al., (S.D WV)
                                             Complaint
                                        Page 31 of 63 pages
    Case 3:20-cv-00275 Document 1 Filed 04/20/20 Page 32 of 63 PageID #: 32




42 U.S.C. § 6903(27), and as the same term in used in RCRA Subtitle G, specifically including

RCRA § 7002(a)(1)(B), 42 U.S.C. § 6972(a)(1)(B). In addition, all such AMD is a “Waste” as

that term is defined in the West Virginia Hazardous Waste Management Act, W. Va. Code § 22-

18-3(16).3

    56. The untreated and partially treated AMD that has been and is continuing to be released

into the groundwater from the unlined surface impoundments and unlined ditches on the Subject

Property, all of which was caused or contributed to, in whole or in substantial part, by each of the

Defendants’ former mining operations, is: (a) a discarded liquid material resulting from mining

operations; and (b) is not “an industrial discharges which are point sources subject to permits under

section 402 of the Federal Water Pollution Control Act, as amended (86 Stat. 880),” within the

meaning of that phrase as set forth in RCRA § 1004(27), 42 U.S.C. § 6903(27), a provision of

RCRA Subtitle A, and in the West Virginia Hazardous Waste Management Act, W. Va.

Code § 22-18-3(16). Consequently, all such AMD is a Solid Waste as defined herein and in

RCRA 1004(27), 42 U.S.C. § 6903(27), and as the same term in used in RCRA Subtitle G,

specifically including RCRA § 7002(a)(1)(B), 42 U.S.C. § 6972(a)(1)(B). In addition, all such

AMD is a “Waste” as that term is defined and used in the West Virginia Hazardous Waste

Management Act, W. Va. Code, Chapter 22, Article 18.

    57. Although the full nature and extent of the harms to and existing and threatened

endangerments to health and the Environment within the Subject Watershed resulting from the


3
  As applies only to the federal Hazardous Waste regulatory program under RCRA Subtitle C, in exercise
of his authority under RCRA §3006, 42 U.S.C. § 6926, the Administrator of USEPA has authorized the
State of West Virginia to operate within the State of West Virginia its Hazardous Waste Management
Program “in lieu of the federal [RCRA Subtitle C] program.” See 51 Fed. Reg. 17739B (May 15, 1986);
65 Fed. Reg. 29973 (May 10, 2000); 78 Fed. Reg. 70225 (November 25, 2013). Such authorization reflects
USEPA’s determination that the West Virginia Hazardous Waste Management law and regulations are, as
they are required to be by RCRA § 3006, “consistent with the federal [RCRA] Subtitle C hazardous waste
regulatory program.”
                       LIVING LANDS, LLC, et al. v. JACK CLINE, et al., (S.D WV)
                                              Complaint
                                         Page 32 of 63 pages
  Case 3:20-cv-00275 Document 1 Filed 04/20/20 Page 33 of 63 PageID #: 33




past and ongoing Discharge of AMD into that Watershed is not, and cannot properly be, entirely

known until completion of a Remedial Investigation (“RI”) described in NCP Section 300.430,

40 C.F.R. § 300.430, (which RI must include as appropriate all necessary fact-gathering and

analysis regarding all of the endangerments to health and the Environment that may be presented

by the Released Hazardous Substances), the following are some of the known potential harmful

effects of the contaminants of concern contained in the past and ongoing AMD Discharges from

the Defendants’ mining Facilities into the Subject Watershed:

   (a) Iron: The impairments to surface water from mining activities documented in the

   Subject Watershed by the West Virginia Department of Environmental Protection

   (“WVDEP”) in the course of its investigations and monitoring with respect to the § 303 List

   of Impaired Waters relate to the numeric water quality criteria for total iron.           These

   impairments are related to protection of both human health and aquatic life. Precipitation of

   ferric hydroxide may result in a complete blanketing of the stream bottom, adversely affecting

   both macro invertebrates and fish. Because the gill surface of the fish tends to be alkaline,

   soluble ferrous iron can be oxidized to insoluble ferric compounds which then cover the gill

   lamellae and inhibit respiration. At a low water temperature and in the presence of iron, iron-

   depositing bacteria will multiply rapidly on the gills and further contribute to the oxidation of

   ferrous iron compounds. Their filamentous colonies cover the gills. The precipitated iron

   compounds and tufts of the iron bacteria reduce the gill area available for respiration, damage

   the respiratory epithelium, and may thus suffocate the fish. In a similar toxic action, iron

   compounds can precipitate on the surface of fish eggs which then die due to a lack of oxygen.

   (b) Manganese: Manganese is another metal that is widely distributed in mine drainage and

   is contained in the past and ongoing AMD Discharges into the Subject Watershed from the


                      LIVING LANDS, LLC, et al. v. JACK CLINE, et al., (S.D WV)
                                             Complaint
                                        Page 33 of 63 pages
Case 3:20-cv-00275 Document 1 Filed 04/20/20 Page 34 of 63 PageID #: 34




Defendants’ mining operations. It can be present in a variety of forms and compounds and

complexes with organic compounds. Manganese is persistent and can be carried for long

distances downstream of a source of mine drainage. Manganese precipitates along with

siltation significantly lowering macroinvertebrate species diversity and changing healthy

stream community structure. Manganese is an essential trace element in humans that can

elicit a variety of serious toxic responses upon prolonged exposure to elevated concentrations

either orally or by inhalation. The central nervous system is the primary target. Because of

the greater bioavailability of manganese from water, a chronic and sub-chronic Reference

Dose ("RID") for drinking water of 0.005 mg/kg/day has been calculated by USEPA.

(c) pH: Aquatic life is adapted to the natural pH levels in their bodies of water, and even

slight changes in pH can have negative impacts on the health of the aquatic community.

Moderate changes in pH can affect fish egg production, fish and insect gills, and amphibian

populations. A change in the pH of water can alter the behavior of other chemicals in the

water, and many heavy metals dissolve in acidic water. Most freshwater streams have a

natural pH in the range of 6 to 8. Acid deposition has many harmful ecological effects when

the pH of most aquatic systems falls below 6 and especially below 5.

(d) Aluminum: Some of the impairments to the surface waters of the Subject Watershed

from mining activities documented by WVDEP in its report entitled 2008 Total Maximum

Daily Loads for Streams in the Gauley River Watershed, West Virginia are related to numeric

water quality criteria for aluminum. These impairments are related to protection of aquatic

life. Of the three major metals present in mine drainage, aluminum has the most severe

adverse effects on stream aquatic life. Elevated levels of aluminum can affect some species'

ability to regulate ions, like salts, and inhibit respiratory functions, like breathing. Aluminum


                   LIVING LANDS, LLC, et al. v. JACK CLINE, et al., (S.D WV)
                                          Complaint
                                     Page 34 of 63 pages
    Case 3:20-cv-00275 Document 1 Filed 04/20/20 Page 35 of 63 PageID #: 35




    can accumulate on the surface of a fish's gill, leading to respiratory dysfunction, and possibly

    death. Aluminum rarely occurs naturally in water at detectable concentrations; however,

    higher concentrations can occur as a result of drainage from coal mining, and in fact do occur

    in the surface waters of the Subject Watershed. The finding of a significant positive

    relationship between drinking water aluminum levels and the development of Alzheimer's

    disease in a recent large prospective study, together with the finding of a positive relationship

    in a number of less methodologically sound studies, suggests that the association between

    aluminum and Alzheimer's disease should be further investigated.

    (e) Sulfate: Sulfate is an indicator of mining impacts to surface waters. USGS reports

    background concentrations in WV streams to be less than 25 mg/L. Streams in the Subject

    Watershed are much higher, and data indicates sulfate concentrations exceed the level

    WVDEP considers a likely stressor to aquatic life.

    (f) Arsenic: Arsenic has been linked to a number of different cancers. These include cancer

    of the bladder, lungs, skin, kidney, nasal passages, liver, and prostate. USEPA set and

    currently maintains the arsenic standard for drinking water at 10 ppb (or 0.010 parts per

    million). Arsenic is a teratogen4 and carcinogen that can traverse placental barriers and

    produce fetal death and malformations in many species of mammals. Many species of

    freshwater biota are adversely affected by high concentrations of arsenic or various organ

    arsenicals. These adverse effects include death and malformations of toad embryos, growth

    inhibition of algae, mortality of amphipods and gastropods, and behavioral impairment of




4
  The MedicineNet website provides the following definition: “Teratogen: Any agent that can disturb the
development of an embryo or fetus. Teratogens may cause a birth defect in the child. Or a teratogen may
halt the pregnancy outright. The classes of teratogens include radiation, maternal infections, chemicals,
and drugs. https://www.medicinenet.com/script/main/art.asp?articlekey=11315 [Bolding emphasis added]
                        LIVING LANDS, LLC, et al. v. JACK CLINE, et al., (S.D WV)
                                               Complaint
                                           Page 35 of 63 pages
Case 3:20-cv-00275 Document 1 Filed 04/20/20 Page 36 of 63 PageID #: 36




goldfish.

(g) Cadmium: Cadmium has been detected in water in the Subject Watershed. USEPA

finds that cadmium is highly persistent in water, has a high potential for bioaccumulation in

fish and other aquatic organisms, and is persistent in many tissues, including muscle, liver

and kidney. In humans, long term exposure may result in damage to blood, bones, kidneys

and liver. Cadmium effects on aquatic organisms are analogous to those in humans and

include skeletal deformities and impaired functioning of kidneys in fish.

(h) Selenium: Selenium has been found in surface water in the Subject Watershed.

Selenium bioaccumulates in the aquatic food chain and chronic exposure in fish and aquatic

invertebrates can cause reproductive impairments (e.g., larval deformity or mo1tality).

Selenium can also adversely affect juvenile growth and mortality. Selenium is also toxic to

waterfowl and other birds that consume aquatic organisms containing excessive levels of

selenium. Selenium is toxic to humans at high concentrations, with symptoms of selenium

poisoning including gastrointestinal disturbances, discoloration of the skin and decayed teeth.

(i) Beryllium: The available data for beryllium indicate that acute and chronic toxicity to

freshwater aquatic life occur at concentrations as low as 130 and 5.3 ug/1, respectively, and

would occur at lower concentrations among species that are more sensitive than those tested.

Hardness has a substantial effect on acute toxicity.

(j) Nickel: Nickel is listed by USEPA as one of 129 priority pollutants. Study results

indicate that nickel is a developmental toxicant in animals. Several physio-chemical factors

of water are known that modify nickel toxicity to fish. Acute lethality of nickel increases

with decreasing water pH.

58. Because of its quantity, concentration, physical and chemical characteristics, all of the


                   LIVING LANDS, LLC, et al. v. JACK CLINE, et al., (S.D WV)
                                          Complaint
                                     Page 36 of 63 pages
  Case 3:20-cv-00275 Document 1 Filed 04/20/20 Page 37 of 63 PageID #: 37




mining waste that has been Disposed of on the Subject Property and all of the AMD that has

been Discharged into the Environment from each of the Defendants’ mining Facilities on the

Subject Property during the time periods that each of the Defendants was operating coal mining

Facilities at the Subject Property, and all of the AMD that has been and is being Discharged into

the Environment at the Subject Property or at and emanating from the Defendants’ former

mining operations within the Subject Watershed after each of the Defendants’ respective periods

of operation at the Subject Property is a Solid Waste and a ”Waste” (as that term is defined in

the West Virginia Hazardous Waste Management Act) that “may pose a substantial present or

potential hazard to human health or the environment when improperly treated, stored, transported,

or disposed of, or otherwise managed” within the meaning of that phrase as set forth in both

RCRA § 1004(5), 42 U.S.C. § 6903(5), and in the West Virginia Hazardous Waste Management

Act, W. Va. Code § § 22-18-3(6). Consequently, all such AMD is a Hazardous Waste as that

term is defined in RCRA § 1004(5), 42 U.S.C. § 6903(5), and as the same term in used in RCRA

Subtitle G, specifically including RCRA § 7002(a)(1)(B), 42 U.S.C. § 6972(a)(1)(B), and in the

West Virginia Hazardous Waste Management Act, W. Va. Code § 22-18-3(6).

   d. THE PAST, CURRENTLY ON-GOING AND THREATENED FUTURE
      RELEASES OF AMD CONTAMINATION INTO THE ENVIRONMENT
      RESULTING FROM EACH OF DEFENDANTS’ PAST MINING
      OPERATIONS HAVE COMMINGLED OR WILL COMMINGLE WITHIN
      THE ENVIRONMENT TO CAUSE AND CONTRIBUTE TO A SINGLE,
      INDIVISIBLE HARM TO THE PUBLIC HEALTH, SAFETY, WELFARE AND
      THE ENVIRONMENT AND AN ACTUAL AND POTENTIAL
      ENDANGERMENT TO HEALTH AND THE ENVIRONMENT AT, ON AND
      UNDER THE SUBJECT PROPERTY AND WITHIN THE SUBJECT
      WATERSHED, WHICH HARM IS NOT REASONABLY CAPABLE OF
      BEING RELIABLY APPORTIONED TO THE ACTS OR OMMISSIONS OF
      ANY INDIVIDUAL DEFENDANT.

   59. The AMD contaminant generation from each of the Defendants’ former mining Facilities

in the Subject Watershed occurs in and from both the mined seams and in the unlined mine waste
                      LIVING LANDS, LLC, et al. v. JACK CLINE, et al., (S.D WV)
                                             Complaint
                                        Page 37 of 63 pages
  Case 3:20-cv-00275 Document 1 Filed 04/20/20 Page 38 of 63 PageID #: 38




handling Facilities within the Subject Property (i.e., the unlined mining waste piles on the

surface and within the mine works, the unlined ditches and the unlined surface impoundment on

the Subject Property). Seepage of AMD contaminants from each of the Defendants’ former

mining Facilities in the Subject Watershed and the resulting AMD contaminated groundwater

has flowed and continues to flow into surface waters within the Subject Watershed. These past

and ongoing Discharges commingle within the Environment with similarly contaminated

groundwater from other mining operations in the adjacent (Spruce Run) valley aquifer and surface

streams, forming a single surface water and groundwater plume of toxic contamination and similar

sediment plume.

   60. AMD and mining waste Discharges that have resulted and are continuing to result from:

(a) each of the Defendants’ past mining operation within the Subject Watershed; and (b) the

abandoned mines and past mining operations of their respective predecessor and successor mining

operators within the Subject Watershed have caused or contributed to, and continue to cause and

contribute to, impairments to the quality and beneficial uses of the waters of the Subject

Watershed, and have commingled within the groundwater, surface water system, and sediments

of Right Fork Spruce Run. As a result of this commingling, this AMD-contaminated surface water

and groundwater and sediments form a commingled, single plume within the soils, subsurface

soils, groundwater and surface water from the Right Fork Spruce Run to the main stem of Spruce

Run, which is a tributary of Brushy Fork and the related sediments within the Spruce Run

Watershed. This commingled, single plume of toxic contaminants has caused or contributed to,

and is causing and contributing to, the existing and imminently threatened future impairments of

the quality and beneficial uses of the waters within Spruce Run, Brushy Fork, and Muddlety Creek;

each “navigable waters,” and each a WV 303d listed or TMDL impaired streams.


                      LIVING LANDS, LLC, et al. v. JACK CLINE, et al., (S.D WV)
                                             Complaint
                                        Page 38 of 63 pages
  Case 3:20-cv-00275 Document 1 Filed 04/20/20 Page 39 of 63 PageID #: 39




   61. The Solid Wastes, Hazardous Wastes, Hazardous Substances, and Pollutants and

Contaminants that have been and are continuing to be Released into the Environment within the

Subject Watershed as a result of the AMD and mine waste Discharges from each of the

Defendants’ mining operations are easily absorbed by fish and other aquatic organisms. Even

small concentrations of these Solid Wastes, Hazardous Wastes and Hazardous Substances can

be toxic because some of those toxic contaminants bioconcentrate or bioaccumulate. Toxicity of

those Solid Wastes, Hazardous Wastes and Hazardous Substances also produces adverse

biological effects on an organism's survival, activity, growth, metabolism, or reproduction. These

toxic contaminants can be lethal or harm the organism without killing it directly. Cumulative,

adverse effects on an organism's activity, growth, metabolism, and reproduction are examples of

these sublethal effects. Some of the contaminants of concern are also bioaccumulated within the

plants and animals that are in direct or indirect contact with the food chain and adversely impact

the health of these organisms and organisms that feed upon those organisms.

   62. The cumulative adverse impacts on the Environment that have resulted and are

continuing to result from the commingled, single plume of toxic contaminants that has and is

continuing to be Discharged as a result of mining operations of the Defendants within the Subject

Watershed include loss and continued degradations of biodiversity in the receiving stream, and

bioaccumulation within the plants and animals within the Subject Watershed that are in direct or

indirect contact with the food chain and adversely impact the health of these organisms and the

organisms that feed upon those organisms.

   63. Once a receiving water or organism has been harmed or is imminently threatened with

harm by this commingled, single plume of toxic contaminants that has and is continuing to be

Discharged as a result of combined mining operations of the Defendants within the Subject


                      LIVING LANDS, LLC, et al. v. JACK CLINE, et al., (S.D WV)
                                             Complaint
                                        Page 39 of 63 pages
  Case 3:20-cv-00275 Document 1 Filed 04/20/20 Page 40 of 63 PageID #: 40




Watershed, there exists no reasonable or reliable basis in fact or science for apportioning that

harm or threatened harm to health and the Environment to any of the Defendants.

   64. As a consequence of the foregoing, each of the Defendants, whether acting alone or in

concert with other parties, have, by the conduct of their respective mining operations within the

Subject Watershed caused and contributed to a single, indivisible harm to health and the

Environment at and emanating from the Subject Property and within the Subject Watershed,

which harm is not reasonably capable of being reliably apportioned to the acts or omissions of any

individual defendant or subset of Defendants.


                                             COUNT ONE
                        RECOVERY OF RESPONSE COSTS AND
                     DECLARATORY RELIEF PURSUANT TO CERCLA
                           (42 U.S.C. §§ 9607(a) and 9613(g))
                      (By Plaintiff Living Lands, LLC against all Defendants)

   65. Plaintiff L4C incorporates and realleges in this Count the allegations asserted in the

foregoing paragraphs as if fully set forth herein.

   66. The mines and related structures at, on and under the Subject Property formerly operated

by each of the Defendants within the Subject Watershed are each an installation, site, or area at

which one or more Hazardous Substances, specifically including mining waste and AMD

emanating from the mining Facilities, groundwater seeps, unsealed mine portals, unlined surface

mining waste impoundment, and from the unlined surface ditches (as respect the past and ongoing

Discharges from those ditches and impoundment into the groundwater) on the Subject Property,

have been deposited, Disposed of, placed, or otherwise came to be located. Accordingly, each of

the Defendants’ mining locations and operations at, on and under the Subject Property and within

the Subject Watershed are each a “Facility” within the meaning of CERCLA § 101(9),


                       LIVING LANDS, LLC, et al. v. JACK CLINE, et al., (S.D WV)
                                              Complaint
                                         Page 40 of 63 pages
    Case 3:20-cv-00275 Document 1 Filed 04/20/20 Page 41 of 63 PageID #: 41




42 U.S.C. § 9601(9).

    67. As a direct result of each of the Defendants’ coal mining operations at, on and under the

Subject Property, Hazardous Substances were Disposed of at and from the Subject Property

and within the Subject Watershed during the respective periods of time that each of the

Defendants operated Facilities at the Subject Property. Accordingly, each of the Defendants are

operators of one or more coal mining Facility(ies) at, on and under the Subject Property at the

time of Disposal of Hazardous Substances at and from each such Facility.

    68. The Hazardous Substances which were Released into the Environment during and as

direct result of each of the Defendants’ operation of mining Facilities at, on and under the Subject

Property have migrated into and through environmental media in the Subject Watershed and

have become located at and within the surface soils, subsurface soils and groundwater underlying

the Subject Property and within the surface waters and groundwaters of the Subject Watershed.

    69. As a consequence of the foregoing Release of Hazardous Substances and Disposal of

Solid Wastes and Hazardous Wastes at and emanating from the Subject Property and the

Release of such substances and such wastes into the Environment, Plaintiff L4C incurred

necessary costs of Response during May 2018, in a manner consistent with the National Oil and

Hazardous Substance Pollution Contingency Plan (“National Contingency Plan” or

“NCP”), 40 C.F.R., Part 3005. Such costs of Response included costs associated with Plaintiff

L4C’s limited environmental investigation of the Subject Property described above.

    70. The Release from each of the Defendants’ coal mining Facilities and operations at, on




5 As is expressly stated in the NCP: “The purpose of the National Oil and Hazardous Substances
Pollution Contingency Plan (NCP) is to provide the organizational structure and procedures for
preparing for and responding to discharges of oil and releases of hazardous substances, pollutants,
and contaminants.” 40 C.F.R. § 300.1 [Bolding emphasis added].
                       LIVING LANDS, LLC, et al. v. JACK CLINE, et al., (S.D WV)
                                              Complaint
                                         Page 41 of 63 pages
  Case 3:20-cv-00275 Document 1 Filed 04/20/20 Page 42 of 63 PageID #: 42




and under the Subject Property, and the threatened future Releases of Hazardous Substances as

a direct consequence of each Defendants’ past conduct of coal mining operations at, on and under

the Subject Property have each caused or contributed to, and are continuing to cause and

contribute to, a single, indivisible harm to: (a) health, the Environment within the Subject

Watershed; and (b) to the reasonable, comfortable use and enjoyment by each of the Plaintiffs’

of the Subject Property for which no reasonable basis for apportioning such harm among the

individual defendants exist. Accordingly, each of the Defendants are jointly and severally liable

to Plaintiff L4C for all costs of Response to the Released Hazardous Substances within the

Subject Watershed and to the resulting actual and threatened endangerments to the public health,

safety, welfare or the Environment incurred and to be incurred by Plaintiff L4C consistent with

the NCP.

   71. Pursuant to CERCLA § 107(a), 42 U.S.C. § 9607(a), Plaintiff L4C is entitled: to a lump

sum judgment, jointly and severally, against Defendants Jack Cline, Robert Lee Cline, Brady Cline

Coal Co. and B. & S. Contracting, Inc. for the total amount of its costs of Response to the

Released Hazardous Substances within the Subject Watershed incurred consistent with the

NCP to the date of such judgment, together with prejudgment interest at the rate authorized in

CERCLA § 107(a).

   72. Pursuant to CERCLA § 113(g), 42 U.S.C. § 9613(g), Plaintiff L4C is entitled to a

declaratory judgment that Defendants Jack Cline, Robert Lee Cline, Brady Cline Coal Co. and

B. & S. Contracting, Inc, are liable, jointly and severally, for all necessary Response costs to be

incurred by Plaintiff L4C in responding to the endangerments and threatened endangerments to

the public health, safety, welfare and the Environment that may be caused or contributed to by

the Hazardous Substances Released from each of the Defendants’ mining operations and


                       LIVING LANDS, LLC, et al. v. JACK CLINE, et al., (S.D WV)
                                              Complaint
                                         Page 42 of 63 pages
    Case 3:20-cv-00275 Document 1 Filed 04/20/20 Page 43 of 63 PageID #: 43




Facilities within the Subject Watershed consistent with the National Contingency Plan, which

declaratory judgment will be binding on any subsequent action or actions to recover further

Response costs.


                                         COUNT TWO:
     PURSUANT TO RCRA § 7002(a)(1)(B), JUDICIAL ABATEMENT OF CONDITIONS
      RESULTING FROM EACH OF THE DEFENDANTS’ PAST HANDLING AND
    DISPOSAL AT, ON AND UNDER THE SUBJECT PROPERTY AND WITHIN THE
     SUBJECT WATERSHED OF SOLID WASTES OR HAZARDOUS WASTES, OR
          BOTH, WHICH MAY PRESENT AN IMMINENT & SUBSTANTIAL
            ENDANGERMENT TO HEALTH OR THE ENVIRONMENT
                  (Asserted by Plaintiff Living Lands, LLC Against All Defendants)

     73. Plaintiff L4C incorporates and realleges in this Count the allegations asserted in the

foregoing paragraphs of this Complaint as if fully set forth herein.

     74. Section 7002(a)(1)(B) of RCRA, 42 U.S.C. § 6972(a)(1)(B) under which Plaintiff L4C

bring this count, is part of Subtitle G of RCRA, and one of RCRA's citizen enforcement

provisions. Section 7002(a)(1)(B) authorizes "any person" (i.e., a phrase uniformly interpreted by

the Federal Courts to be constitutionally restricted to, and to mean only, any person with standing

under Article III of the U.S. Constitution6) to seek redress in federal court in the form of judicial

abatement of any potential imminent and substantial endangerments that may be posed to public

health or the Environment by, inter alia, the past or present handling or Disposal of Hazardous

Waste, Solid Waste, or both. The gravamen of a Section 7002(a)(1)(B) claim is the current

existence of a potential imminent and substantial endangerment to health or the environment,

rather than a violation of any statute or regulation.




6   See: Lujan v. Defs. of Wildlife, 504 U.S. 555, 112 S. Ct. 2130 (1992)

                        LIVING LANDS, LLC, et al. v. JACK CLINE, et al., (S.D WV)
                                               Complaint
                                          Page 43 of 63 pages
     Case 3:20-cv-00275 Document 1 Filed 04/20/20 Page 44 of 63 PageID #: 44




      75. Any “person”7 may bring a lawsuit under RCRA § 7002(a)(1)(B) when: (a) a "solid or

hazardous waste;" (b) "may present an imminent and substantial endangerment to health or the

environment;" and (c) the defendant falls within one of the categories of “persons” that Congress

declared liable for taking abatement action or "such other action as [this Court determines] may

be necessary."

      76. The persons declared strictly liable by Congress for abatement of the potential

endangerments to health or the environment addressed by RCRA § 7002(a)(1)(B) are “persons”

that “ contributed to the past or present handling, storage, treatment, transportation, or disposal"

of the Hazardous Wastes or Solid Wastes that may present the imminent and substantial

endangerment at issue. Pursuant to the express terms of RCRA § 7002(a)(1)(B), this category

of liable “persons” specifically include: "any past or present generator, past or present transporter,

or past or present owner or operator of a treatment, storage, or disposal facility" whose past or

present actions have contributed or are contributing to the imminent and substantial

endangerment to health or the Environment.

      77. Plaintiff L4C and each of the Defendants are a "person" within the meaning of

RCRA § 1004(15), 42 U.S.C. § 6903(15).

      78. Each of the Defendants is a “person,” that by his or its past operation of coal mining

Facilities at the Subject Property has contributed to the past handling and Disposal of Solid

Wastes and Hazardous Wastes at the Subject Property and within the Subject Watershed,

which handling and Disposal has caused, contributed to, and is continuing to contribute to


7
    RCRA § 1004(15), 42 U.S.C. § 6903(15), provides:
         The term "person" means an individual, trust, firm, joint stock company, corporation
         (including a government corporation), partnership, association, State, municipality,
         commission, political subdivision of a State, or any interstate body and shall include each
         department, agency, and instrumentality of the United States.
                         LIVING LANDS, LLC, et al. v. JACK CLINE, et al., (S.D WV)
                                                Complaint
                                            Page 44 of 63 pages
     Case 3:20-cv-00275 Document 1 Filed 04/20/20 Page 45 of 63 PageID #: 45




conditions at and emanating from the Subject Property and within the Subject Watershed that

may present an imminent and substantial endangerment to health or the Environment.

      79. In compliance with the requirements of RCRA § 7002(b)(2), Plaintiff L4C has provided

by United States Postal Service Registered Mail each Defendant with a “notice of endangerment”

at issue herein; a copy of which notice is attached hereto as Exhibit 2 and incorporated herein by

reference. Such “notice of endangerment” was received by each Defendant at least ninety (90)

days prior to the commencement of this action.

      80. The Federal Courts, in analyzing and applying the phrase “the past or present handling,

storage, treatment, transportation, or disposal of any solid or hazardous waste which may present

an imminent and substantial endangerment to health or the environment” within

RCRA § 7002(a)(1)(B), 42 U.S.C. § 6972(a)(1)(B), have given the language of this remedial

statute an expansive interpretation8:

      (a) “may present”9: First, Federal Courts have consistently noted that the language of

      RCRA § 7002(a)(1)(B) includes the word "may" before the standard of liability.10 As held in

      a seminal decision of a United States District Court in California: "[t]his is expansive

      language, which is intended to confer upon the courts the authority to grant affirmative



8 Liebhart v. SPX Corp., 917 F.3d 952 (7th Cir. WI 2019); Goldfarb v. Mayor & City Council of Balt.,
791 F.3d 500 (4th Cir. MD 2015); Me. People's All. v. Mallinckrodt, Inc., 471 F.3d 277 (1st Cir. ME
2006); Interfaith Cmty. Org. v. Honeywell Int'l, Inc., 399 F.3d 248 (3d Cir. NJ 2005); United States v.
Waste Indus., Inc., 734 F.2d 159, 165 (4th Cir. 1984) (rejecting the argument that "[§ 6972] was designed
to control pollution only in emergency situations"); Voggenthaler v. Md. Square, LLC, 2010 U.S. Dist.
LEXIS 74217 (D. Nev. 2010); Lincoln Props. v. Higgins, 1993 U.S. Dist. LEXIS 1251 (E.D. Cal. 1993)
(Levi, J.).
9
  Notably, Congress amended the language of RCRA § 7002(a)(1)(B) in 1980 by substituting the
phrase "may present" for the original 1976 wording "is presenting." Me. People’s All., supra at
287 (citing Solid Waste Disposal Act of 1980, Pub. L. 96-482, § 25, 94 Stat. 2334, 2348).
10
     Lincoln Properties, supra,1993 WL 217429 * 13.

                         LIVING LANDS, LLC, et al. v. JACK CLINE, et al., (S.D WV)
                                                Complaint
                                           Page 45 of 63 pages
     Case 3:20-cv-00275 Document 1 Filed 04/20/20 Page 46 of 63 PageID #: 46




      equitable relief to the extent necessary to eliminate any risk posed by toxic wastes."11 To the

      same effect, in the first major case interpreting RCRA § 7002(a)(1)(B) the Third Circuit

      emphasized that the statute "enhanced the courts' traditional equitable powers by authorizing

      the issuance of injunctions when there is but a risk of harm, a more lenient standard than the

      traditional    requirement      of    threatened       irreparable   harm."12    Accordingly,       a

      RCRA § 7002(a)(1)(B) plaintiff, like Plaintiff L4C herein, "need only demonstrate a potential

      risk of harm."13

      (b) “endangerment”: Second, the term "endangerment" has been consistently interpreted

      by the Federal Courts to mean "a threatened or potential harm and does not require proof of

      actual harm."14.

      (c) “imminent”: Third, the vast majority of Federal Courts have endorsed the principle that

      "a finding of 'imminence' does not require a showing that actual harm will occur immediately

      so long as the risk of threatened harm is present."15 To the same effect: "An endangerment

      is 'imminent' if the factors giving rise to it are present, even though the harm may not be

      realized for years."16

      (d) “substantial”: Fourth and notably, the majority of Federal Courts have consistently held




11
     Id (internal quotations [*37] and citations omitted).
12   United States v. Price, 688 F.2d 204, 211 (3d Cir. NJ 1982)
13
  Liebhart, supra; Goldfarb, supra; Fairway Shoppes Joint Venture v. Dryclean U.S.A., 1996 U.S. Dist.
LEXIS 22364, (S.D. Fla. 1996)
14
   Lincoln Properties, supra, 1993 U.S. Dist. LEXIS 1251, 1993 WL 217429 at *12 (a) ("When one is
endangered, harm is threatened; no actual injury need ever occur." (quoting Ethyl Corp. v. Envtl. Prot.
Agency, 541 F.2d 1, 13 (D.C. Cir. 1976)).
15
   Id; see also, Liebhart, supra; Goldfarb, supra; United States v. Waste Indus., Inc., supra;
Voggenthaler, supra.
16
     Lincoln Properties, supra.

                           LIVING LANDS, LLC, et al. v. JACK CLINE, et al., (S.D WV)
                                                   Complaint
                                              Page 46 of 63 pages
     Case 3:20-cv-00275 Document 1 Filed 04/20/20 Page 47 of 63 PageID #: 47




     that "the word 'substantial' within RCRA § 7002(a)(1)(B) does not require quantification of

     the endangerment (e.g., proof that a certain number of persons will be exposed, that 'excess

     deaths' will occur, or that a water supply will be contaminated to a specific degree.")17.

     Instead, the "decisional precedent demonstrates that an endangerment is substantial if there is

     some reasonable cause for concern that someone or something may be exposed to a risk of

     harm by release or a threatened release of a hazardous substance if remedial action is not

     taken."18

     (e) “health or the environment”: Every Federal Court that has addressed the meaning of

     this phrase in the statute19 has held to the effect that RCRA § 7002(a)(1)(B):

           speaks of endangerment to health or the environment.             The term
           "environment" appears to include air, soil and water. See: [Ethyl Corp. v.
           EPA, 176 U.S. App. D.C. 373, 541 F.2d 1 (1976)]; see also
           42 U.S.C. § 9601(8) (CERCLA definition of "environment" includes water,
           land and air). Neither the statute nor the caselaw interposes an additional
           requirement that humans or other life forms be threatened.
Lincoln Props. v. Higgins, 1993 U.S. Dist. LEXIS 1251, *47 (E.D. Cal. 1993) (Levi, J.) [Bolding

emphasis added]

     81. Although the vast majority of Federal Courts have consistently held that in order to give

effect to its remedial purposes RCRA § 7002(A)(1)(b) should be given an expansive reading, when

determining whether there is a risk of imminent and substantial endangerment, it is also well

recognized by the Federal Courts that "injunctive relief should not be granted 'where the risk of


17 Id at p. 13; See also, Liebhart, supra (“[T]here is no requirement in RCRA for a plaintiff to make "a
particular quantitative showing as a sine qua non for liability." citing Interfaith, 399 F.3d at 260 and
Dague, 935 F.2d at 1356); Goldfarb, supra; United States v. Waste Indus., Inc.; Voggenthaler, supra.
18
   Lincoln Properties, supra; See also: Liebhart, supra; Goldfarb, supra; United States v. Waste Indus.,
Inc., supra; Voggenthaler, supra.
19
  Interfaith Cmty. Org. v. Honeywell Int'l, Inc., 399 F.3d 248 (3d Cir. NJ 2005), cert. denied, 545 U.S.
1129, (2005)
                        LIVING LANDS, LLC, et al. v. JACK CLINE, et al., (S.D WV)
                                                Complaint
                                            Page 47 of 63 pages
     Case 3:20-cv-00275 Document 1 Filed 04/20/20 Page 48 of 63 PageID #: 48




harm is remote in time, completely speculative in nature, or de minimis in degree."20

     82. The harms and endangerments to health and the Environment at the Subject Property

and within the Subject Watershed caused or contributed to by each of the Defendant’s past

handling and disposal of Solid Waste and Hazardous Waste at and from each of their mining

Facilities at and immediately adjacent to the Subject Property alleged herein are not: (a) remote

in time, as they have been occurring for decades and are continuing to occur within the Subject

Watershed to date, (b) speculative, in that they have already rendered the surface waters within

the Subject Watershed as “Impaired” for purposes of the federal and State water pollution control

acts and are continuing to adversely impact the quality and beneficial uses of those same waters;

and (c) de minimis, in either degree or threatened longevity in the absence of urgently required

abatement as evidenced by the pernicious impact of the toxic contaminants at issue over the course

of the last three (3) decades on the “Waters of the State” within the Subject Watershed; a serious

adverse impact to the Environment that is continuing to this very day.

     83. Each of the Defendants by their past handling and Disposal of both Solid Wastes and

Hazardous Wastes at and emanating from the Subject Property during the periods of time

each operated mining Facilities on that property, as described herein, and most particularly in

Section IV(b) of this Complaint, have caused or contributed to, and by the ongoing effects of

their past handling and Disposal of both Solid Wastes and Hazardous Wastes at and emanating

from the Subject Property continue to cause and contribute to, a condition within the Subject

Watershed that: (a) has already produced actual harm to the Environment in the form of

significant impairments to the quality and beneficial uses of surface and groundwaters




20
  Lincoln Properties, supra (quoting United States v. Reilly Tar & Chem. Corp., 546 F. Supp. 1100,
1109 (D. Minn. 1982)).
                       LIVING LANDS, LLC, et al. v. JACK CLINE, et al., (S.D WV)
                                              Complaint
                                          Page 48 of 63 pages
   Case 3:20-cv-00275 Document 1 Filed 04/20/20 Page 49 of 63 PageID #: 49




within the Subject Watershed; (b) which may, and which Plaintiff L4C asserts demonstrably

does, present a serious, substantial and very imminent, in fact, ongoing, endangerment to

health or the Environment within the Subject Watershed; and (c) which may present a

serious, substantial and imminent endangerment to health or the Environment within the

already WV § 303 Listed Impaired Watershed of Spruce Run, Brushy Fork, and Muddlety Creek

within this judicial district.

    84. Pursuant to RCRA § 7002(a)(1)(B), 42 U.S.C. § 6972(a)(1)(B), Plaintiff L4C is entitled

to an Order of this Court requiring each of the Defendants, jointly and severally, and subject to

appropriate oversight and monitoring by Plaintiff: (a) to undertake at their sole cost a Remedial

Investigation and Feasibility Study (“RI/FS”) of the Subject Watershed in full compliance with

the applicable requirements of the NCP, (b) timely and competently to implement at their sole

cost such immediate or interim removal or remedial actions as the Court may determine to be

necessary and proper to appropriate abatement of any public nuisance condition(s) or imminent

and substantial endangerments to health or the Environment within the Subject Watershed; (c)

following filing of the required final RI/FS report with this Court, and after conduct of such

hearings as the Court determines to be appropriate, to timely and competently implement at their

sole cost the Remedial Action Plan, if any, for the Subject Watershed selected and approved by

the Court; and (d) pursuant to Federal Rule of Civil Procedure 53 and in furtherance of the goals

of timely and effective implementation of the complex and continuing mandatory injunctive relief

required herein as set forth in this Court’s holding in Ohio Valley Envtl. Coal. v. Fola Coal Co.,

LLC, Case No. 2:15-cv-01371 (S.D. WV) (Chamber, C.J.) (September 27, 2017 Order on

Plaintiff’s Motion for Appointment of a Special Master), to an Order of Reference to a Special

Master appointed by this Court and authorized:               (i) to see to the timely and effective


                          LIVING LANDS, LLC, et al. v. JACK CLINE, et al., (S.D WV)
                                                 Complaint
                                            Page 49 of 63 pages
  Case 3:20-cv-00275 Document 1 Filed 04/20/20 Page 50 of 63 PageID #: 50




implementation of this Court’s Orders; (ii) to adjudicate in the first instance disputes between the

parties regarding any of this Court’s Orders and any requests for contempt sanctions, and to make

a Report to the Court reflecting the Special Master’s Findings of Fact, Conclusions of Law and

Recommended Order; and (e) to an award of Plaintiff L4C’s costs of this litigation (including

reasonable attorney and expert witness fees and expenses).


                                         COUNT THREE:
             JUDICIAL ABATEMENT OF A PER SE PUBLIC NUISANCE
           DECLARED BY THE GENERAL LAW OF WEST VIRGINIA
                              (Both Plaintiffs against all Defendants)

   85. Plaintiffs L4C and D. C. Chapman Ventures, Inc. incorporate and reallege in this Count

all of allegations asserted in the foregoing paragraphs as if fully set forth herein.

   86. The West Virginia Supreme Court of Appeals has recognized that inherent in the “police

powers” of a sovereign state at common law is the power to declare by General Law those acts,

omissions and conditions that present unacceptable risks to the public health, safety, welfare or the

Environment to be a Public Nuisance, and to prohibit and require appropriate abatement of the

same. State ex rel. Dyer v. Sims, 134 W Va. 278 (1950).

   87. The United States Supreme Court has recognized the fundamental and essential nature of

the “police powers” of a state to afford adequate protection of the public health, safety and welfare:

           Although the police power of a state cannot be arbitrarily exercised, it is
           to be remembered that it is one of the most essential powers of
           government, one that is the least limitable. It may, indeed, seem harsh in
           its exercise, and usually is harsh on some individual. But the imperative
           necessity for its existence precludes any limitation upon it when not
           exerted arbitrarily.
Hadacheck v. Sebastian, 239 U.S. 394, Syllabus # 1 (1915) (Bolding and Underlining

emphasis added).

                        LIVING LANDS, LLC, et al. v. JACK CLINE, et al., (S.D WV)
                                               Complaint
                                          Page 50 of 63 pages
  Case 3:20-cv-00275 Document 1 Filed 04/20/20 Page 51 of 63 PageID #: 51




   88. Under West Virginia law, when an act, omission or condition is declared to be a danger

to the public health, safety or welfare (i.e., a Public Nuisance) by provision of a General Law of

the State, unless a court determines that such General Law was enacted arbitrarily or in violation

of an express constitutional provision, it is the responsibility of the court to: (a) determine if the

act, omission or condition at issue is, in fact, governed by the language of the declaration contained

in the General Law provision; and, (b) if the act, omission or condition is within the ambit of what

has been declared to be a danger to the public by the General Law, to order the appropriate

abatement of the Public Nuisance act or condition so as fully to effect the remedial purposes of the

General Law provision. Sharron Steel Corp. v City of Fairmont, 175 W. Va. 479 at 488-489

(1985); State v. Wender, 149 W. Va. 413 (1965), overruled on other grounds, Hartsock-Flesher

Candy Co. v. Wheeling Wholesale Grocery Co., 174 W. Va. 538 (1984).

   89. In relevant part, the West Virginia Abandoned Mine Lands Act, a General Law of the

State of West Virginia, flatly and unconditionally declares both that: (a) voids, open and

abandoned tunnels, shafts and entryways and subsidence resulting from any previous coal surface-

mining operation are a hazard to the public welfare and safety; and (b) surface impacts of any

underground or surface-mining operation may degrade the environment:

          The Legislature declares that voids, open and abandoned tunnels, shafts
          and entryways and subsidence resulting from any previous coal surface-
          mining operation are a hazard to the public welfare and safety and that
          surface impacts of any underground or surface-mining operation may
          degrade the environment.
W. Va. Code § 22-2-8(a) (Bolding emphasis added.)

   90. Each of the Defendants, by their conduct of mining operations at, on and under the

Subject Property without implementation of appropriate control and mitigation measures that

afford adequate protection of the public safety and of the Environment have caused or contributed


                       LIVING LANDS, LLC, et al. v. JACK CLINE, et al., (S.D WV)
                                              Complaint
                                         Page 51 of 63 pages
  Case 3:20-cv-00275 Document 1 Filed 04/20/20 Page 52 of 63 PageID #: 52




to currently existing: (a) voids; and (b) open and abandoned tunnels and shafts at the Subject

Property.

   91. The existing voids, and open and abandoned tunnels and shafts at the Subject Property

present conditions that are in and of themselves hazardous to public safety, and that will remain

so until those conditions are properly abated.

   92. The existing voids, open and abandoned tunnels and shafts at the Subject Property have

been continually since the time of their creation and remain to date a source of AMD at, on and

under the Subject Property and within the Subject Watershed, much of which is continuing to

be Discharged into the surface and groundwaters within the Subject Watershed without

implementation of any appropriate control or mitigation measures.

   93. Accordingly, the existing voids, open and abandoned tunnels and shafts at the Subject

Property are each a Per Se Public Nuisance under West Virginia law (i.e., W.Va.

Code § 22-2-8(a)), and each of the Defendants is jointly and severally liable for the appropriate

abatement of all the resulting Public Nuisance conditions with the Subject Watershed.

   94. In articulating the common law of West Virginia, the West Virginia Supreme Court of

Appeals has stated: “A public nuisance action usually seeks to have some harm which affects the

public health and safety abated. Thus, until such harm is abated, the public nuisance is continuing

and the statute of limitations does not accrue.” State, ex rel. Smith v. Kermit Lumber & Pressure

Treating Co., supra at p. 245 (1997).

   95. Because the common law cause of action for Public Nuisance Abatement under West

Virginia law is not a tort (i.e., a private civil wrong for which the common law affords a remedy),

but rather an exercise of the police power of the Sovereign to protect the public health, safety,

welfare and the Environment – the fundamental and foremost responsibility of the State under


                       LIVING LANDS, LLC, et al. v. JACK CLINE, et al., (S.D WV)
                                              Complaint
                                         Page 52 of 63 pages
     Case 3:20-cv-00275 Document 1 Filed 04/20/20 Page 53 of 63 PageID #: 53




the West Virginia Constitution21 -- the West Virginia Supreme Court of Appeals has held that:

“Ordinarily, a suit to abate a public nuisance cannot be maintained by an individual in his private

capacity, as it is the duty of the proper public officials to vindicate the rights of the public.” Hark v.

Mountain Fork Lumber Co., 127 W. Va. 586, (W.Va. 1945).

      96. At early common law, the bringing of a Public Nuisance Abatement action before the

courts was the sole province of the Sovereign and a civil action to abate a Public Nuisance could

only be brought in the name of the Sovereign by its duly appointed representative.22 Over the

ensuing centuries (that included the industrial revolution in England and in this country), the law

of standing to bring a Public Nuisance Abatement action before the courts has evolved into the

rule of law that has been and remains an integral part of West Virginia Public Nuisance law since

statehood; namely, that a Public Nuisance Abatement action should normally be brought only by

an authorized officer of the State, though where the authorized officers of the State fail or refuse

to bring such an action, consonant with the fundamental principle of West Virginia law that the

citizens of this State are its “Sovereign”23, may a Public Nuisance Abatement action be brought,

by a private party with a “special injury” different in kind, not simply in degree, from the injury

suffered by the public as a whole.24

      97. Each Plaintiff herein has suffered, is suffering, and will, in the absence of timely

abatement, continue to suffer “special injuries” as a direct result of the Public Nuisance conditions




21
     West Virginia Constitution, Art. III, § 3.
22
  J. Brighton & A. McBeth, Public Nuisance, the Restatement (Second) of Torts, and Environmental
Law, Ecology Law Quarterly, Vol 2, Issue 2 (March 1972).
23
     West Virginia Constitution, Art. II, § 2.
24
  Duff v. Morgantown Energy Ass'n, 187 W. Va. 712, fn 7 (1992); Davis v. Spragg, 72 W. Va. 672,
Syllabus # 2 (1913); Watts v. Norfolk & W. Ry., 39 W. Va. 196, 212 (1894); Talbott v. King, 32 W. Va. 6,
Syllabus # 1 (1889); Restatement of the Law, Torts 2nd Ed., §§ 203 and 821C
                           LIVING LANDS, LLC, et al. v. JACK CLINE, et al., (S.D WV)
                                                      Complaint
                                                  Page 53 of 63 pages
  Case 3:20-cv-00275 Document 1 Filed 04/20/20 Page 54 of 63 PageID #: 54




at and emanating from the Subject Property and within the Subject Watershed alleged herein;

all of which “special injuries” are different in kind from those injuries suffered by the public as a

whole as a result of those same Public Nuisance conditions:

   (a) Since it acquired ownership of the Subject Property Plaintiff D. C. Chapman Ventures,

   Inc., as a direct result of the AMD toxic contamination of the groundwaters underlying the

   Subject Property, has been and continues to be deprived of the beneficial uses of the surface

   waters and groundwater to which it, as the fee simple owner of the Subject Property, unlike

   the public as a whole, has a usufructuary right under West Virginia law to reasonably use or

   support all lawful uses of or on its property. The beneficial uses of the groundwater which

   Plaintiff D. C. Chapman Ventures, Inc has lost and continues to lose as direct result of the

   Public Nuisance condition within that groundwater system include its safe use as: (i) a potable

   drinking water; (ii) water safe for human dermal-contact; (iii) as irrigation water; and (iv) a

   resource that could, without expensive treatment, be available for use in and to support a future

   residential, commercial, or light industrial use of and on the Subject Property.

   (b) Plaintiff L4C, as the holder of an irrevocable option to purchase the Subject Property

   has an equitable interest in the Subject Property and the concomitant legal right to protect

   that real property and the value of all its future uses. As a result of the Public Nuisance

   conditions on and emanating from the Subject Property and the failure or refusal of each

   Defendant to those same Public Nuisance conditions for which they are jointly and severally

   liable, Plaintiff L4C, unlike the public as a whole, is and will continue to injured the loss of

   the ability to use its optioned real property for the commercial purposes that real property




                       LIVING LANDS, LLC, et al. v. JACK CLINE, et al., (S.D WV)
                                              Complaint
                                         Page 54 of 63 pages
     Case 3:20-cv-00275 Document 1 Filed 04/20/20 Page 55 of 63 PageID #: 55




     would support absent those Public Nuisance conditions, and for the loss of the current value25

     of those lost future uses of the real property as a result of the unabated Public Nuisance

     conditions on and emanating from the Subject Property.

     (c) Plaintiff D. C. Chapman Ventures, Inc., as the current fee simple owner of the Subject

     Property, and despite the fact that it never owned or operated any mining Facilities of the

     Subject Property, never authorized any use of the Subject Property for mining or any other

     commercial activities that could in any way contribute to the Public Nuisance conditions on

     the Subject Property and within the Subject Watershed, and never received any royalties

     or profit of any kind as a result of the past mining operations on the Subject Property, is,

     unlike the public as a whole, injured by the Public Nuisance conditions at and emanating from

     that property because it faces potential strict liability under federal and state environmental

     and public health protection laws for the abatement of the Public Nuisance conditions on and

     emanating from that property.

     (d) Plaintiff L4C, unlike the public as a whole, is injured by the Public Nuisance conditions

     at and emanating from the Subject Property because those same unabated Public Nuisance

     conditions impair: (i) the current value of its equitable interest in the Subject Property (i.e.,

     the current value of its existing, irrevocable option to purchase that property, which option by

     its terms is freely assignable and fully marketable); and (ii) the value of the Subject Property

     in which it holds an irrevocable, equitable interest.



25 In the real estate re-development industry, the current value of a future commercial use of the property,
based the projected future income stream from that use of the property, has a significant, current collateral
value which can be utilized to raise the capital necessary to re-develop distressed or environmentally
impaired property. Defendants failure and refusal to honor their legal obligations timely and properly to
abate the significant Public Nuisance conditions on the Subject Property significantly reduces the current
collateral value of those uses and, thereby, renders redevelopment and re-purposing of the Subject
Property significantly more difficult and expensive.
                         LIVING LANDS, LLC, et al. v. JACK CLINE, et al., (S.D WV)
                                                Complaint
                                            Page 55 of 63 pages
  Case 3:20-cv-00275 Document 1 Filed 04/20/20 Page 56 of 63 PageID #: 56




   98. The aforementioned acts and omissions of the Defendants caused or contributed to the

continuing Per Se Public Nuisance conditions within the Subject Watershed.                    These

quintessential Public Nuisance conditions within the Subject Watershed alleged herein are: (a)

seriously injurious to “Waters of the State,” all of which are a publicly-owned natural resource

held in trust by the State of West Virginia for the use and benefit of present and future generations

of the Public; (b) constitutes an unreasonable interference with the free use and enjoyment of such

“Waters of the State” within the Subject Watershed; and (c) is injurious to the proper and

healthful functioning of the Environment within the Subject Watershed and offensive to the

senses, such that an ordinary person would reasonably be annoyed or disturbed by such condition.

   99. Under the common law of West Virginia as articulated by the West Virginia Supreme

Court of Appeals in State ex rel. Smith v. Kermit Lumber & Pressure Treating

Co., 200 W.Va. 221, 488 S.E.2d 901 (1997), the object of the Public Nuisance Abatement action

is to abate the harms or unacceptable endangerments to the public health, safety, and

Environment, not just the act(s) triggering any such harm or endangerment. An action for Per Se

Public Nuisance Abatement stands until the harm or endangerments declared to be dangerous to

the public health, safety, welfare and the Environment are appropriately abated.

   100. Pursuant to the West Virginia common law applicable to the abatement of Per Se Public

Nuisance, Plaintiff L4C is entitled to an Order of this Court requiring each of the Defendants,

jointly and severally, and subject to appropriate oversight and monitoring by Plaintiff: (a) to

undertake at their sole cost a Remedial Investigation and Feasibility Study (“RI/FS”) of the

Subject Watershed in full compliance with the applicable requirements of the NCP, (b) timely

and competently to implement at their sole cost such immediate or interim removal or remedial

actions as the Court may determine to be necessary and proper to appropriate abatement of any


                       LIVING LANDS, LLC, et al. v. JACK CLINE, et al., (S.D WV)
                                              Complaint
                                         Page 56 of 63 pages
  Case 3:20-cv-00275 Document 1 Filed 04/20/20 Page 57 of 63 PageID #: 57




public nuisance condition(s) or imminent and substantial endangerments to health or the

Environment within the Subject Watershed; (c) following filing of the required final RI/FS

report with this Court, and after conduct of such hearings as the Court determines to be appropriate,

to timely and competently implement at their sole cost the Remedial Action Plan, if any, for the

Subject Watershed selected and approved by the Court.


                                           COUNT FOUR
           JUDICIAL ABATEMENT OF A CONTINUING PUBLIC NUISANCE
              PURSUANT TO THE COMMON LAW OF WEST VIRGINIA
                          (Both Plaintiffs against all Defendants)

   101. Plaintiffs L4C and D. C. Chapman Ventures, Inc. incorporate and reallege in this Count

all of the allegations asserted in the foregoing paragraphs as if fully set forth herein.

   102. Under West Virginia law, a Public Nuisance is "an act or condition that unlawfully

operates to hurt or inconvenience an indefinite number of persons." Hark v. Mountain Fork

Lumber Co., 127 W.Va. 586, 595-96 (1945).

   103. The Restatement (Second) of Torts § 82lB, which has been cited as articulative of the

common law of West Virginia by the West Virginia Supreme Court of Appeals in Hedricks v.

Stalnaker, 181 W. Va. 31 (1989) and Duff v. Morgantown Energy Ass’n., 187 W. Va. 712 (1992)

defines a public nuisance as "an unreasonable interference with a right common to the general

public."

   104. Where a condition "is shown by facts and circumstances to constitute a nuisance affecting

public health 'no measure of necessity, usefulness or public benefit will protect it from the

unflinching condemnation of the law."' Board of Com'rs of Ohio County v. Elm Grove Mining

Co., 122 W.Va. 442, 9 S.E.2d 813, 817 (W.Va. 1940) (quoting 1 Wood on Nuisances, 3d Ed.,

§19); Respublica v. Caldwell, 1 U.S. 150 (1785).
                        LIVING LANDS, LLC, et al. v. JACK CLINE, et al., (S.D WV)
                                               Complaint
                                          Page 57 of 63 pages
  Case 3:20-cv-00275 Document 1 Filed 04/20/20 Page 58 of 63 PageID #: 58




   105. The West Virginia Supreme Court of Appeals has described Public Nuisance generally

under the common law of West Virginia as "the doing of or the failure to do something that

injuriously affects the safety, health, or morals of the public, or works some substantial annoyance,

inconvenience, or injury to the public[.] (footnotes omitted)”. State, ex rel. Smith v. Kermit

Lumber & Pressure Treating Co., 200 W. Va. 221, 245 (1997) at fn. 28.

   106. The West Virginia Supreme Court of Appeals in State, ex rel. Smith v. Kermit Lumber &

Pressure Treating Co., 200 W. Va. 221, 245 (1997) explicitly recognized that a Public Nuisance

arising from environmental contamination can take the form of both an “endangerment to the

public health [and] safety” and physical harm to environmental media (“in the soil and . . . the

waters of this State”). 200 W.Va. at 245, 488 S.E.2d at 925 (emphasis added).

   107. The seriousness of the harm and of the unacceptable endangerments to the public health,

safety, welfare and the Environment caused by the noxious and offensive Public Nuisance

conditions within the Subject Watershed alleged herein cannot be justified under West Virginia

law, and substantially outweigh, any claimed social utility of the past coal mining conduct of

Defendants.

   108. The conduct of the Defendants in the operation of each of their Facilities on the Subject

Property alleged herein is and was a substantial factor in causing and contributing to the condition

of a continuing Public Nuisance in the Subject Watershed alleged herein.

   109. For the reasons alleged in Paragraph 97 of this Complaint, each Plaintiff has suffered and

is suffering a “special injury” as a result of the common law Public Nuisance conditions alleged

herein, which injury is different in kind, not simply in degree from the harm suffered by public as

a whole.

   110. The aforementioned acts and omissions of the Defendants caused or contributed to the


                       LIVING LANDS, LLC, et al. v. JACK CLINE, et al., (S.D WV)
                                              Complaint
                                         Page 58 of 63 pages
  Case 3:20-cv-00275 Document 1 Filed 04/20/20 Page 59 of 63 PageID #: 59




continuing common law Public Nuisance conditions within the Subject Watershed. These

quintessential Public Nuisance conditions within the Subject Watershed alleged herein are: (a)

seriously injurious to “Waters of the State,” all of which are a publicly-owned natural resource

held in trust by the State of West Virginia for the use and benefit of present and future generations

of the Public; (b) constitutes an unreasonable interference with the free use and enjoyment of such

“Waters of the State” within the Subject Watershed; and (c) is injurious to the proper and

healthful functioning of the Environment within the Subject Watershed and offensive to the

senses, such that an ordinary person would reasonably be annoyed or disturbed by such condition.

   111. Each Defendant is strictly liable, jointly and severally, for the timely and appropriate

abatement of the Public Nuisance condition in the Subject Watershed because each is: (a) a

person that, by their acts and omissions as a former Owner or Operator of coal mining’s Facilities

in the Subject Watershed created, contributed to, or maintained the continuing condition of Public

Nuisance alleged herein; and (b) a “person” that, regardless of actual knowledge of the existence

or nature of the nuisance condition, failed or refused to abate the Public Nuisance.

   112. Because the Public Nuisance conditions at and emanating from the Subject Property

and within the Subject Watershed arise out of and result from the Release of Hazardous

Substances into the Environment, the abatement of that Public Nuisance should be undertaken

by the Defendants, jointly and severally, and at their sole cost in full compliance with the Orders

of this Court and in a manner consistent with the National Oil and Hazardous Substances Pollution

Contingency Plan, 40 C.F.R., Part 300.


                                         COUNT FOUR:
                                    UNJUST ENRICHMENT
                      (Plaintiff Living Lands, LLC against all Defendants)


                       LIVING LANDS, LLC, et al. v. JACK CLINE, et al., (S.D WV)
                                              Complaint
                                         Page 59 of 63 pages
  Case 3:20-cv-00275 Document 1 Filed 04/20/20 Page 60 of 63 PageID #: 60




   113. Plaintiff L4C incorporates and realleges in this Count all of the allegations asserted in

the foregoing paragraphs as if fully set forth herein.

   114. Defendants have failed to perform or fund the necessary and proper abatement and

remediation actions in the Subject Watershed necessary and proper to Respond to the Public

Nuisance conditions alleged herein.

   115. Plaintiff L4C, as the holder of an irrevocable option to purchase fee simple title to the

Subject Property, has an equitable interest in that real property and the legal right to protect that

real property and the value of its equitable interest in that real property. In addition, pursuant to

Paragraph 7 of its Option Agreement with D. C. Chapman Ventures, Inc. (attached as Exhibit 1),

Plaintiff L4C is the assignee of the rights of the fee simple owner to recover and retain damages

“arising, directly or indirectly out of: (a) any condition of private nuisance or public nuisance, or

any adverse environmental conditions at, emanating from, or adversely impacting in anyway the

present or future beneficial uses of the Property, or (b) any condition at or affecting the Property

that may present an endangerment to the public health, safety, welfare or the environment.”

   116. By undertaking necessary Responses to, including necessary investigations into the

nature and extent of, the Public Nuisance conditions at and emanating from the Subject Property

and within the Subject Watershed alleged herein, Plaintiff L4C has incurred necessary expense

to protect its interest in the Subject Property and in so doing has conferred and is conferring an

economic benefit on each of the Defendants in consequence of the interest of each Defendant in

that same property, which interest arises from each Defendant’s liability, jointly and severally, for

the timely and competent investigation and abatement of the Public Nuisance conditions that they

each created, contributed to, or maintained.

   117. Plaintiff L4C’s expenditure of funds to investigate and Respond to the Public Nuisance


                       LIVING LANDS, LLC, et al. v. JACK CLINE, et al., (S.D WV)
                                               Complaint
                                         Page 60 of 63 pages
  Case 3:20-cv-00275 Document 1 Filed 04/20/20 Page 61 of 63 PageID #: 61




conditions in the Watershed alleged herein, which would otherwise be Defendants’ obligation to

fully fund or perform, has unjustly enriched Defendants.



                                   VI. PRAYER FOR RELIEF:

       WHEREFORE, Plaintiffs respectfully requests that this Court award the following relief

to each Plaintiff with respect to the causes of action asserted by each Plaintiff:

       A. Pursuant to CERCLA § 107(a), 42 U.S.C. § 9607(a), an award to Plaintiff L4C of

lump sum judgement against each of Defendants, jointly and severally, for all costs Plaintiff L4C

has incurred consistent with the NCP to Respond to the Release and threatened Release of

Hazardous Substances at and emanating from the Subject Property and within the Subject

Watershed, together with all prejudgment interest accrued on that sum the same rate as is

specified for interest on investments of the Hazardous Substance Superfund established under

subchapter A of chapter 98 of the Internal Revenue Code of 1954;

       B. Pursuant to CERCLA § 113(g)(2), 42 U.S.C. § 9613(g), entry of a declaratory

judgment on the liability of each Defendant, jointly and severally, for costs incurred by Plaintiff

L4C to Respond to the Release and threatened Release of Hazardous Substance at and

emanating from the Subject Property and within the Subject Watershed consistent with the

NCP and the Orders of this Court that will be binding on any subsequent action or actions to

recover further Response costs;

       C. Pursuant to RCRA § 7002(a)(1(b), 42 U.S.C. § 6972(a)(1)(B) and the West Virginia

common law of Public Nuisance Abatement, an Order of this Court requiring each of the

Defendants, jointly and severally, and subject to appropriate oversight and monitoring by Plaintiff

L4C: (a) to undertake at their sole cost a Remedial Investigation and Feasibility Study (“RI/FS”)


                       LIVING LANDS, LLC, et al. v. JACK CLINE, et al., (S.D WV)
                                              Complaint
                                         Page 61 of 63 pages
  Case 3:20-cv-00275 Document 1 Filed 04/20/20 Page 62 of 63 PageID #: 62




of the Subject Property and the Subject Watershed in full compliance with the applicable

requirements of the NCP, (b) timely and competently to implement at their sole cost such

immediate or interim removal or remedial actions as the Court may determine to be necessary and

proper to appropriate abatement of any Public Nuisance condition(s) or imminent and substantial

endangerments to health or the Environment within the Subject Watershed; (c) following filing

of the required final RI/FS report with this Court, and after conduct of such hearings as the Court

determines to be appropriate, to timely and competently implement at their sole cost the Remedial

Action Plan, if any, for the Subject Watershed selected and approved by the Court;

       D. Pursuant to Federal Rule of Civil Procedure 53 and in furtherance of the goals of timely

and effective implementation of the complex and continuing mandatory injunctive relief required

herein as set forth in this Court’s holding in Ohio Valley Envtl. Coal. v. Fola Coal Co., LLC, Case

No. 2:15-cv-01371 (S.D. WV) (Chamber, C.J.) (September 27, 2017 Order on Plaintiff’s Motion

for Appointment of a Special Master), entry of an Order of Reference to a Special Master appointed

by this Court and authorized: (i) to see to the timely and effective implementation of this Court’s

Orders herein; (ii) to adjudicate in the first instance any disputes between the parties regarding

implementation of this Court’s Orders and any requests for contempt sanctions and to make a

Report to the Court reflecting the Special Master’s Findings of Fact, Conclusions of Law and

Recommended Order respecting each such adjudication, which Order will be binding upon all

parties unless application to this Court for review of such Order is timely filed or such Order is

modified or vacated by this Court;

       E. Pursuant to RCRA § 7002(e), 42 U.S.C. § 6972(e), an award to Plaintiff L4C and

against each of the Defendants, jointly and severally, of Plaintiff L4C’s costs of this litigation

(including reasonable attorney’s and expert witness fees and expenses);


                       LIVING LANDS, LLC, et al. v. JACK CLINE, et al., (S.D WV)
                                              Complaint
                                         Page 62 of 63 pages
  Case 3:20-cv-00275 Document 1 Filed 04/20/20 Page 63 of 63 PageID #: 63




       F. Pursuant to the West Virginia common law of Unjust Enrichment, an award to Plaintiff

L4C and against each Defendant, jointly and severally, of an equitable Order for Restitution for

all reasonable sums, specifically including all technical, legal and other consulting costs, Plaintiff

L4C has incurred and will incur to investigate and Respond to the Public Nuisance conditions at

and emanating from the Subject Property and within the Subject Watershed alleged herein,

which would otherwise be Defendants’ obligation fully to fund or perform.

       G.    As to all Defendants, jointly and severally, an award to Plaintiff L4C of prejudgment

interest, pursuant to West Virginia law;

       H.    Such other and further relief as this Court deems necessary and appropriate.


       Plaintiffs respectfully requests that this Court retain continuing jurisdiction over this action

to the extent necessary and for as long as necessary to enforce and interpret, and to secure and

review the Defendants’ compliance with such Order that this Court may enter herein.


                                       Respectfully submitted,

                                       Living Lands, LLC
                                              &
                                       D. C. Chapman Ventures, Inc. (only with respect to the
                                       prosecution of the claims asserted herein, which it has
                                       authorized to be brought in its name by Living Lands,
                                       LLC)

                                      By: /s/ Michael O. Callaghan_______________
                                          Michael O. Callaghan (WV Bar No. 5509)
                                            NEELY & CALLAGHAN
                                            159 Summers Street
                                            Charleston, WV 25301
                                            Telephone: (304) 343-6500
                                            Facsimile: (304) 343-6528
                                            E-Mail: mcallaghan@neelycallaghan.com

                                             Co-Lead Trial Counsel for Plaintiffs

                       LIVING LANDS, LLC, et al. v. JACK CLINE, et al., (S.D WV)
                                               Complaint
                                           Page 63 of 63 pages
